Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 1 of 164 PageID #: 4725




                   EXHIBIT 1
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 2 of 164 PageID #: 4726




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  KAIFI LLC,

         Plaintiff,

         v.

  T-MOBILE US, INC.; LAYER3 TV, INC.;                 Case No. 2:20-CV-00281 JRG
  L3TV DALLAS CABLE SYSTEM, LLC;
  METROPCS TEXAS, LLC; T-MOBILE                       JURY TRIAL DEMANDED
  LICENSE LLC; T-MOBILE USA, INC.; T-
  MOBILE WEST LLC; T-MOBILE WEST                      Honorable Rodney Gilstrap
  TOWER LLC; IBSV LLC; THEORY
  MOBILE, INC.; T-MOBILE PCS HOLDINGS
  LLC; T-MOBILE RESOURCES
  CORPORATION; and T-MOBILE
  SUBSIDIARY IV CORPORATION

         Defendants.




  KAIFI’S DISCLOSURE OF ASSERTED CLAIMS & INFRINGEMENT CONTENTIONS

         Pursuant to Local Patent Rules 3-1 and 3-2 and the Court’s Scheduling Order (Dkt. 24),

  Plaintiff KAIFI LLC (“KAIFI”) hereby provides its disclosure of asserted claims and

  infringement contentions, including by reference the entirety of the attached appendices,

  exhibits, and accompanying document production, against Defendants T-Mobile US, Inc.;

  Layer3 TV, Inc.; L3TV Dallas Cable System, LLC; MetroPCS Texas, LLC; T-Mobile License

  LLC; T-Mobile USA, Inc.; T-Mobile West LLC; T-Mobile West Tower LLC; IBSV LLC;

  Theory Mobile, Inc.; T-Mobile PCS Holdings LLC; T-Mobile Resources Corporation; and T-

  Mobile Subsidiary IV Corporation (collectively, T-Mobile).

         KAIFI makes these disclosures based upon presently known and publicly available
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 3 of 164 PageID #: 4727




  information. KAIFI has not completed its preparation of this matter for trial and has not received

  discovery from each Defendant, particularly discovery of each Defendant’s confidential,

  proprietary, or non-public information and documents that describe the accused instrumentalities,

  or discovery on each Defendant’s past, discontinued, or other instrumentalities reasonably

  similar to the presently accused instrumentalities. Because KAIFI’s investigations are ongoing

  and discovery is not yet complete, KAIFI reserves the right to amend or supplement its asserted

  claims and infringement contentions, including the identification of claims infringed by T-

  Mobile and of the accused instrumentalities. Additionally, KAIFI reserves the right to amend and

  further supplement its infringement contentions as any additional instrumentalities come into

  existence or become known.

  I.     DISCLOSURES

         A.      Asserted Claims

         Pursuant to P.R. 3-1(a), KAIFI presently identifies the following Asserted Claims of U.S.

  Patent No. 6,922,728 (the “ʼ728 Patent”): Claims 1–7, 9–15, and 17–21.

         KAIFI reserves the right to amend this list of Asserted Claims as additional information

  becomes available to it.

         B.      Accused Instrumentalities

         Pursuant to P.R. 3-1(b), KAIFI presently identifies the following accused

  instrumentalities that infringe the Asserted Claims: T-Mobile’s system and service for voice/data

  communications network connecting and roaming (“Accused Instrumentalities”).

         The Accused Instrumentalities include mobile devices sold by T-Mobile and its affiliates.

         The Accused Instrumentalities include configurations for implementing T-Mobile’s

  voice/data communications network connecting and roaming system and service, including but

  not limited to T-Mobile’s Wi-Fi Calling and IP multimedia services, for example T-Mobile’s Wi


                                                  2
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 4 of 164 PageID #: 4728




  Fi Calling; T-Home Internet (including its LTE and 5G networks); T-Mobile Wi-Fi Services

  (including Wi-Fi hotspots); T-Vision; Binge On; Music Freedom; and any and all “over the top”

  media streaming services and IP Multimedia Subsystem services.

         Further identification of the Accused Instrumentalities is provided in Appendix 1, as

  referenced below. Because certain features and components of the Accused Instrumentalities are

  not publicly available and not determinable from simple inspection, KAIFI herein relies on

  publicly reported identification of the features and components of the Accused Instrumentalities.

  During discovery, KAIFI anticipates that T-Mobile will provide a definitive list of their Accused

  Instrumentalities and its components, configurations, and implementations.

         C.      Claim Charts

         Pursuant to P.R. 3-1(c), KAIFI provides claim charts, which are incorporated by

  reference as if fully set forth herein. These charts are exemplary and not limiting, and address the

  Asserted Claims and Accused Instrumentalities without the benefit of full discovery. Citations

  included in the charts are exemplary only, and should not be construed as limiting.

         Appendix 1 is a representative example of the Accused Instrumentalities as implemented

  for T-Mobile’s Wi-Fi Calling. The Accused Instrumentalities utilize the same or substantially

  similar technology as presented in the chart of Appendix 1, such that the chart is representative

  of the manner of infringement across the Accused Instrumentalities. The comparisons made in

  these contentions are representative of, and apply to, all of the Accused Instrumentalities and

  their configurations and implementations.

         For the reasons defined and described in more detail in Appendix 1, the Accused

  Instrumentalities infringe the Asserted Claims. KAIFI believes that the Accused

  Instrumentalities may be provided in a variety of configurations or combinations for

  implementing roaming for any IP-based applications (IP multimedia services), such as browsing

                                                   3
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 5 of 164 PageID #: 4729




  and media streaming, in addition to calling.

           Through reasonable investigation of presently known and publicly available information,

  including T-Mobile’s own public websites, disclosures, advertisements, patents, and patent

  applications, KAIFI has identified what it believes to be the current configurations or

  combinations of the Accused Instrumentalities. However, KAIFI anticipates that the full scope of

  configurations or combinations of the Accused Instrumentalities will be found through

  subsequent discovery from T-Mobile and third parties.

           In the attached chart, for convenience, KAIFI has subdivided each Asserted Claim to

  better explicate where each claim element or step may be found within the Accused

  Instrumentalities. These subdivisions should not be taken as an indication of the boundaries of

  claim elements or steps with respect to the doctrine of equivalents or any other issue.

  Furthermore, the Accused Instrumentalities may infringe the Asserted Claims in multiple ways.

  KAIFI reserves the right to provide alternate claim mapping, and to amend or supplement its

  chart.

           D.     Contentions

           Pursuant to 35 U.S.C. §§ 271(a), (b), and/or (c), KAIFI contends that T-Mobile directly

  infringes the Asserted Claims by making, using, selling, offering to sell, and/or importing

  Accused Instrumentalities in the United States, the State of Texas, and the Eastern District of

  Texas.

           KAIFI also contends that each Defendant indirectly infringes by actively, knowingly,

  and/or intentionally inducing or contributing to the direct infringement of the Asserted Claims,

  literally, under the doctrine of equivalents, and/or jointly, in the United States, the State of Texas,

  and the Eastern District of Texas.

           Such indirect infringement includes each Defendant’s inducement through affirmative

                                                    4
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 6 of 164 PageID #: 4730




  acts of each other Defendant, customers, and third parties, and the customers of each other

  Defendant and third parties, such as wireless subscribers and/or Internet service users, to directly

  infringe the ʼ728 Patent under 35 U.S.C. § 271(b) by making, using, selling, offering for sale,

  and/or importing in the United States the Accused Instrumentalities. Each Defendant specifically

  intended and was aware that the ordinary and customary use of the Accused Instrumentalities

  would infringe the ʼ728 Patent. Defendants, at least, had knowledge of the ‘728 Patent and its

  infringement through its relationship with Google-Fi. Google Fi, a mobile virtual network

  operator, which operates, under contract, on the T-Mobile network and uses T-Mobile’s

  instrumentalities has been aware of the ‘728 patent since at least September 3, 2015, when

  Google Fi was put on notice of Infringement of the ‘728 Patent. As Google Fi’s infringement of

  the ‘728 Patent was facilitated and enabled by the use of the T-Mobile instrumentalities, T-

  Mobile is understood to have been aware of its infringement of the ‘728 patent, since

  approximately September 2015. Further Google, the operator of Google Fi, has likely been

  aware of the ‘728 patent, at least since November 13, 2014, when it acquired two patents, U.S.

  Patents Nos. 8,977,275 and 9,014,705; from Motorola Mobility LLC, who had previously

  identified the pre-patent publication that issued as the ‘728 Patent as prior art to the two acquired

  patents.

         The affirmative acts of inducement by T-Mobile include, but are not limited to, any one

  or a combination of encouraging and/or facilitating third party infringement through the

  advertisement, marketing, and dissemination of the Accused Instrumentalities and their

  components, including via T-Mobile’s wireless subscribers and/or Internet service users; and

  creating and publishing promotional and marketing materials, supporting materials, product

  manuals, and/or technical support and information relating to the Accused Instrumentalities,



                                                    5
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 7 of 164 PageID #: 4731




  including but not limited to Wi-Fi Calling and off-loading to a Wi-Fi network, which describe,

  train, and instruct users on the implementation of the Accused Instrumentalities and their

  components, including but not limited to mobile devices, Wi-Fi networks, and cellular netowrks.

         T-Mobile knew that the induced conduct would constitute infringement, and intended

  said infringement at the time of committing the aforementioned acts, such that those acts and

  conduct have been and continue to be committed with the specific intent to induce infringement,

  or to deliberately avoid learning of the infringing circumstances at the time these acts were

  committed, so as to be willfully blind to the infringement it induced.

         Such indirect infringement also includes T-Mobile’s contributing to the direct

  infringement of the ʼ728 Patent by each other Defendant, customers, and third parties, and the

  customers of each other Defendant and third parties, by making or selling parts, components, or

  intermediate products to each other Defendant, customers, or third parties that, once assembled,

  infringe upon the ʼ728 Patent by the sale and/or use of the assembled products. The Accused

  Instrumentalities are not staple articles of commerce because they have no substantial non-

  infringing uses, and embody the heart of the patented invention. Any alleged non-infringing uses

  would be unusual, impractical, occasional, aberrant, or experimental.

         T-Mobile took active steps to encourage end users to use and operate the Accused

  Instrumentalities, including but not limited to Wi-Fi Calling and off-loading to a Wi-Fi network,

  despite knowing of the ʼ728 Patent in the United States, in a manner it knew directly infringes

  each element of at least claim 1 of the ʼ728 Patent. Further, T-Mobile provided product manuals

  and other technical information that cause their subscribers, customers, and other third parties to

  use and to operate the Accused Instrumentalities for their ordinary and customary use, such that

  T-Mobile’s customers and other third parties have directly infringed the ʼ728 Patent, through the



                                                   6
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 8 of 164 PageID #: 4732




  normal and customary use of the Accused Instrumentalities. Therefore, each Defendant is liable

  for infringement of the ʼ728 Patent and that infringement has been and continues to be willful in

  nature.

            Based on publicly available information, and with KAIFI’s investigation and discovery

  ongoing, KAIFI presently contends pursuant to P.R. 3-1(d) that each element, step, and

  limitation of each Asserted Claim is literally present, met, or implemented in and/or by the

  Accused Instrumentalities. To date, T-Mobile has not specifically identified which claim

  elements and limitations it contends are not literally met by the Accused Instrumentalities.

  Therefore, each claim element and limitation is literally met by the Accused Instrumentalities.

            Should any Defendant contend that any element, step, or limitation is literally absent in

  an Accused Instrumentality, KAIFI contends and reserves the right to prove that at least the

  equivalent of the allegedly missing element, step, or limitaiton is nevertheless present in the

  Accused Instrumentality, and that the Accused Instrumentality thus at least infringes under the

  doctrine of equivalents.

            To the extent that T-Mobile contends that the preamble of the Asserted Claims is

  limiting, KAIFI contends and reserves the right to prove that the limitation is nevertheless

  present in the Accused Instrumentalities, and that the Accused Instrumentalities thus infringes.

            The claim chart provided by KAIFI in the attached appendix applies to KAIFI’s claims

            for direct and indirect, literal and doctrine of equivalents infringement.

            E.     Priority Dates

            The ʼ728 Patent claims priority to Korean Patent Application No. 2001-34976, filed on

  June 20, 2001.

            F.     Plaintiff’s Instrumentalities Practicing the Claimed Invention

            KAIFI is not asserting that any of its products practice, incorporate, or reflect the

                                                      7
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 9 of 164 PageID #: 4733




  Asserted Claims of the ʼ728 Patent.

  II.    DOCUMENT PRODUCTION

         Pursuant to P.R. 3-2(b), KAIFI identifies documents bearing the identification numbers

  KAIFI_0006982 – KAIFI_0006998.

         Pursuant to P.R. 3-2(c), KAIFI identifies documents bearing the identification numbers

  KAIFI_0007016 – KAIFI_0007164.



  Date: October 30, 2020                         Respectfully submitted,

                                                 /s/ Vincent M. Pollmeier
                                                   Vincent M. Pollmeier

                                                 Enoch H. Liang
                                                 Cal. Bar No. 212324 (admitted in E.D. Texas)
                                                 Michael J. Song
                                                 Cal. Bar No. 243675 (admitted in E.D. Texas)
                                                 Vincent M. Pollmeier
                                                 Cal. Bar No. 210684 (admitted pro hac vice)
                                                 LTL ATTORNEYS LLP
                                                 300 S. Grand Ave., 14th Fl.
                                                 Los Angeles, California 90071
                                                 Telephone: (213) 612-8900
                                                 Facsimile: (213) 612-3773
                                                 Email: enoch.liang@ltlattorneys.com
                                                 Email: michael.song@ltlattorneys.com
                                                 Email: vincent.pollmeier@ltlattorneys.com

                                                 Robert Christopher Bunt
                                                 Texas Bar No. 00787165
                                                 PARKER, BUNT & AINSWORTH PC
                                                 100 E. Ferguson St., Suite 418
                                                 Tyler, Texas 75702
                                                 Telephone: (903) 531-3535
                                                 Email: rcbunt@pbatyler.com

                                                 Attorneys for Plaintiff KAIFI LLC




                                                 8
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 10 of 164 PageID #: 4734




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document was served via electronic

  mail to opposing counsel of record, on October 30, 2020, at the following email addresses:

         Nathan Robert Curtis          ncurtis@gibsondunn.com
         Katherine Dominguez           kdominguez@gibsondunn.com
         Benjamin Hershkowitz          bhershkowitz@gibsondunn.com
         Paul J. Kremer                PKremer@gibsondunn.com
         Josh A Krevitt                jkrevitt@gibsondunn.com
         Melissa Richards Smith        melissa@gillamsmithlaw.com




                                                             /s/ Vincent M. Pollmeier
                                                                 Vincent M. Pollmeier




                                                 9
                     Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 11 of 164 PageID #: 4735

                                                                 APPENDIX 1
                                                   Claim Chart for U.S. Patent No. 6,922,728

           Claim Term                                                          Accused Instrumentality

1. An internet network connecting     The Accused Instrumentalities provide an internet network connecting and roaming system. The preamble of
and roaming system providing          this claim is not limiting, and the body of the claim defines the complete invention. However, should the
internet communication service to     preamble be construed to be limiting, KAIFI contends that Defendants’ Accused Instrumentalities would
a data communication terminal of      satisfy the preamble because the Accused Instrumentalities provide an internet network connecting and
a user moving indoors or outdoors,    roaming system providing internet communication service to a data communication terminal of a user moving
using an outdoor wireless internet    indoors or outdoors, using an outdoor wireless internet network including an antenna, a router and a location
network including an antenna, a       register, and an indoor network including an indoor gateway connectable with an internet networks, as
router and a location register, and   described in more detail below with regard to the body of this claim.
an indoor network including an        As a representative example of T-Mobile’s infringement, this chart maps the Accused Instrumentality for
indoor gateway connectable with       implementing T-Mobile’s Wi-Fi Calling system and service.
an internet network, the system
comprising:                           T-Mobile’s system enables “Wi-Fi Calling” which allows a user to make and receive calls and texts over a
                                      Wi-Fi connection.1




                                      T-Mobile’s Wi-Fi Calling enables seamless switching or hand-off between its cellular (LTE) network and a
                                      Wi-Fi network.2
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 12 of 164 PageID #: 4736




            Wi-Fi Calling enables Defendants’ mobile and internet subscribers to “[e]xtend coverage in areas where no
            cellular network reaches.”3
            This a function of the LTE/EPC Network established by T-Mobile.4




            As another example, “You are connected to the LTE/EPC network and move indoors, into your house. There
            you have a fixed broadband connection connected to a WiFi-capable home router. Depending on preferences,
            the device may in this situation switch access from LTE to WiFi.”5
                   Think of this as a use case: you carry a device that can access, among other technologies, LTE
                   and WiFi. You are connected to the LTE/EPC network and move indoors, into your house.
                   There you have a fixed broadband connection connected to a WiFi-capable home router.
                   Depending on preferences, the device may in this situation switch access from LTE to WiFi.
                   The EPS network then includes features to maintain the sessions also during this handover
                   between two quite different access technologies.6

            T-Mobile provides, directs, controls, and manages the foregoing instrumentalities.
                   These T&Cs are an agreement between you an us, T-Mobile USA, Inc., and our controlled
                   subsidiaries, assignees, and agents.

                   Any equipment for which we provide Service or which we provide to you to be used with our
                   Service, such as a phone, handset, tablet, SIM card, or accessory (collectively, a “Device”);

                                                                                                                        2
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 13 of 164 PageID #: 4737

                  ...

                  Our wireless network is a shared resource, which we manage for the benefit of all of our
                  customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                  Certain activities and uses of our Services and your Device are permitted and others are not. If
                  you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                  rely on your agreement, that you intend it to be activated on our Service and will not resell or
                  modify the Device, or assist anyone doing so.

                  Unless explicitly permitted by your Rate Plan or Data Plan, you are not permitted to use your
                  Device or the Services in a way that we determine:

                        •   Compromises network security or capacity, degrades network performance, uses
                            malicious software or “malware”, hinders other customers’ access to the network, or
                            otherwise adversely impacts network service levels or legitimate data flows;

                        •   Uses applications which automatically consume unreasonable amounts of available
                            network capacity;

                        •   Uses applications which are designed for unattended use, automatic data feeds,
                            automated machine-to-machine connections, or applications that are used in a way that
                            degrades network capacity or functionality;

                        •   Misuses the Service, including "spamming" or sending abusive, unsolicited, or other
                            mass automated communications;

                        •   Accesses the accounts of others without authority;

                        •   Results in more than 50% of your voice and/or data usage being Off-Net (i.e., connected
                            to another provider’s network) for any 2 billing cycles within any 12-month period;

                        •   Results in unusually high usage (specifically, more 50GB (updated periodically) in a
                            month) and the majority of your data usage being Smartphone Mobile HotSpot
                            (tethering) usage for any 3 billing cycles within any 6-month period;

                        •   Resells the Service, either alone or as part of any other good or service;7




                                                                                                                      3
                   Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 14 of 164 PageID #: 4738

                                   Additionally and/or in the alternative, T-Mobile’s system/service also includes configurations providing
                                   voice/data communications network connecting and roaming for streaming and browsing apps, including via
                                   T-Mobile and third-party apps.
                                   For example, T-Mobile also provides roaming of voice/data signals, such as media streaming through Binge
                                   On, which enables on demand streaming on T-Mobile Wireless, with “seamless” switching between
                                   networks.8
                                   Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.9
                                   The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
                                   IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).10
                                   It is anticipated that discovery will provide further details of the manner of infringement of the Accused
                                   Instrumentalities.
                                   Upon information and belief, KAIFI contends that these infringement contentions are equally applicable to all
                                   examples, aspects, applications, configurations, embodiments, and instances of T-Mobile’s voice/data
                                   communications network connecting and roaming system and service, including but not limited to T-
                                   Mobile’s Wi-Fi Calling and IP multimedia services. For example, these contentions are equally applicable to
                                   T-Mobile’s Wi-Fi Calling as they are to T-Home Internet (including its LTE and 5G networks), T-Mobile
                                   Wi-Fi Services (including Wi-Fi hotspots), T-Vision, Binge On, Music Freedom, and any and all “over the
                                   top” media streaming services and IP Multimedia Subsystem services.

a data communication terminal      The Accused Instrumentalities provide a data communication terminal that includes an indoor wireless
that includes an indoor wireless   connection module and stores registered indoor system ID information, so that the data communication
connection module and stores       terminal may be connected with the indoor network if the registered indoor system ID information is received
registered indoor system ID        and by connecting with the outdoor wireless internet network if the registered indoor system ID information
information, so that the data      is not received.
communication terminal may be      For example, T-Mobile’s Wi-Fi Calling system and service comprise a data communication terminal, a phone
connected with the indoor          that supports Wi-Fi Calling.11
network if the registered indoor
system ID information is
received and by connecting with
the outdoor wireless internet
network if the registered indoor
system ID information is not       Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
received;                          electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                   roaming.12



                                                                                                                                                     4
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 15 of 164 PageID #: 4739




            An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi Calling.”13




            This device includes an “indoor” wireless connection module and stores registered indoor system ID
            information.14


                                                                                                                          5
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 16 of 164 PageID #: 4740




            The Apple iPhone XR wireless data communication terminal includes a Wi-Fi modem indoor wireless
            connection module.15




                                                                                                              6
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 17 of 164 PageID #: 4741




                                                                                     7
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 18 of 164 PageID #: 4742




            For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
            networks to auto-join.”16




            The Apple iPhone stores this information so that it may be connected with the indoor network if the
            registered indoor system ID information is received and by connecting with the outdoor wireless internet
            network if the registered indoor system ID information is not received.17
                                                                                                                       8
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 19 of 164 PageID #: 4743




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 System on Chip (“SoC”).18




                                                                                                               9
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 20 of 164 PageID #: 4744




            The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.19




                                                                                                 10
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 21 of 164 PageID #: 4745




            The data communication terminals store registered indoor system ID information, such as a Wi-Fi network
            SSID.20 The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi
            network, if the registered indoor system ID information is received.21 For example, “[a]pps can set a
            combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
            connection to a network that matches the set params.”22
            If the registered indoor system ID information is not received, the terminal connects with the outdoor wireless
            internet network, such as T-Mobile’s cellular telephony system and service. For example, “[t]he primary
                                                                                                                          11
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 22 of 164 PageID #: 4746

            responsibilities of this class are to: . . . Attempt to ‘fail over’ to another network when connectivity to a
            network is lost.”23 “The platform will ultimately decide on which network the device connects to.”24
            T-Mobile sells data communication terminals that support both cellular and Wi-Fi calling, including but not
            limited to:25
                   Alcatel Go Flip 3; Joy Tab; Joy Tab Kids;

                   Apple iPhone 12 Pro; iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11 Pro Max;
                     iPhone XR; iPad Air; iPad 8th gen; iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen;
                     iPad 7th gen; iPad Air 3rd gen; iPad mini;

                   Motorola razr 5G; moto e;

                   OnePlus 8T+ 5G; 8 5G;

                   Samsung Galaxy S20 FE 5G; Note20 Ultra 5G; Z Fold2 5G; Note20 5G; A71 5G; A51 5G; S20
                      Ultra 5G; Z Flip 5G; A21; A11; A10e; S20 5G; S20+ 5G; Galaxy Tab S7 5G; Galaxy Tab
                      S7+ 5G; Galaxy Tab A 8.4; and

                   T-Mobile REVVL 5G; REVVL 4+; REVVL 4.

            It is anticipated that discovery will provide further details regarding data communication terminals used, sold,
            offered, and/or provided by T-Mobile, including any alternative configurations and any corresponding
            structures in the Accused Instrumentalities.
            Each data communication terminal referenced herein is believed to comprise a structure and operates in a
            fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor wireless
            connection module,” “indoor system ID information,” “indoor network, or “outdoor wireless internet
            network,” Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these
            features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data
            communications network connecting and roaming system and service comprising substantially the same
            function (e.g., providing networks, network connections, and network information of a type found in and/or
            associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with
            shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor” networks),
            to achieve substantially the same result (e.g., seamless connectivity, better communication quality with a
            lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused
            Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
            equivalents.
                                                                                                                            12
                  Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 23 of 164 PageID #: 4747

an indoor gateway that includes   The Accused Instrumentalities provide an indoor gateway that includes an indoor wireless connection module
an indoor wireless connection     therein, broadcasts the indoor system ID information, makes wireless communications with the data
module therein, broadcasts the    communication terminal through the indoor wireless connection module, and is connected with the internet
indoor system ID information,     network via a wire.
makes wireless communications     As one example, the Accused Instrumentality comprises an indoor gateway.
with the data communication
terminal through the indoor       An indoor gateway is a wireless access point or node for connecting to a LAN and the internet with a wire,
wireless connection module, and   such as a home or business gateway, router, “hotspot,” mesh-network node, or ad hoc network node. A Wi-Fi
is connected with the internet    access point broadcasts indoor system ID information (e.g., network SSID), and makes wireless
network via a wire;               communications with the data communication terminal through the indoor wireless connection module.26




                                  The Wi-Fi Calling system and service can be used with “any available Wi-Fi connection.”27
                                  For example, Defendants provide a Wi-Fi Gateway and access to a network of nationwide Wi-Fi hotspots.28




                                  Furthermore, T-Mobile’s Home Internet “is designed for use in your house and should be perminantely
                                  placed in the best possible location to pick up the LTE signal.”29

                                  T-Mobile provides an indoor gateway, e.g., LTE Wi-Fi Gateway (TM-RTL0102), and Wi-Fi CellSpot Router
                                  (T-Mobile AC-1900), to its customers.30 Furthermore, T-Mobile’s indoor gateways may be connected to the
                                  internet via a wire, see, e.g., T-Mobile’s CellSpot “[r]equires a wired high-speed internet connection” and
                                  “[o]n the back the CellSpot has … one Gigabit WAN port (to connect to an Internet source, such as a
                                  broadband modem)”31




                                                                                                                                            13
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 24 of 164 PageID #: 4748




            T-Mobile provides Wi-Fi hotspots (for internet).32
            T-Mobile provides Wi-Fi hotspots through Boingo Wireless (“Boingo”), “the Wi-Fi industry’s leading
            nationwide provider of software and services.”
                   With the new agreement, T-Mobile Hotspot and postpaid mobile broadband subscribers will
                   now have Wi-Fi access at no additional charge at 53 Boingo airport locations in the United States
                   and Canada, including major airports in the New York and Chicago metropolitan areas. The
                   expanded agreement also includes the Washington State Ferries in the Seattle area.

                   Similarly, Boingo subscribers will have continued Wi-Fi access at T-Mobile Hotspot airport
                   locations and expanded access at T-Mobile HotSpot airline club and hotel locations, including
                   the airline clubs of American Airlines, United Airlines, US Airways and Delta Airlines and
                   Hyatt hotels.

                   “Expanding our agreement with T-Mobile USA reinforces our commitment to delivering
                   customers seamless Wi-Fi access to a larger, collective footprint,” said Colby Goff, senior vice
                   president of strategy for Boingo Wireless. “We pride ourselves in listening to our customers and
                   giving them access to Wi-Fi when and where they need it. Boingo users can now enjoy
                   connectivity at airport lounges – a top request – and we welcome T-Mobile subscribers to our
                   airport and ferry networks.”33

            T-Mobile also provides Wi-Fi hotspot devices, including but not limited to: T9 Mobile Hotspot and Linkzone
            2.34
            T-Mobile provides Home Internet and Wi-Fi Services:35




                   T-Mobile and Sprint are now part of the same family. While T-Mobile is working to build a
                   combined network, the Sprint network continues to operate. Sprint customers’ traffic may be
                   carried in some areas by the T-Mobile network (e.g. where T-Mobile's network is available and
                                                                                                                       14
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 25 of 164 PageID #: 4749

                  Sprint’s is not). These Sprint customers will continue to experience the network management
                  practices disclosed on Sprint’s Open Internet page, but while on the T-Mobile network can
                  expect to experience the speeds and data prioritization disclosed on this page.

                  ...

                  Broadband Internet Access Services are subject to the T-Mobile Terms and Conditions at
                  https://www.t-mobile.com/responsibility/legal/terms-and-conditions. Specific information
                  about our Broadband Internet Access Services can be found under the heading "Using Our
                  Network" Certain uses of our network are also prohibited as described in our Terms and
                  Conditions under the heading "Examples of Permitted and Prohibited Uses of the Services and
                  Your Device." E-Rate and other government or enterprise customers' use of T-Mobile's
                  Broadband Internet Access Services may also be governed by an applicable government contract
                  or Major Account Agreement.36

                  Our wireless network is a shared resource, which we manage for the benefit of all of our
                  customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                  Certain activities and uses of our Services and your Device are permitted and others are not. If
                  you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                  rely on your agreement, that you intend it to be activated on our Service and will not resell or
                  modify the Device, or assist anyone doing so. Here are examples of permitted and prohibited
                  uses.

                  Permitted uses include:

                        •   Voice calls;

                        •   Web browsing;

                        •   Messaging;

                        •   Email;

                        •   Streaming music;

                        •   Uploading and downloading applications and content to and from the Internet or third
                            party stores;

                        •   Using applications and content without excessively contributing to network congestion;
                                                                                                                     15
                   Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 26 of 164 PageID #: 4750

                                                  and

                                              •   Tethering your Device to other non-harmful devices pursuant to the terms and conditions
                                                  and allotments of your Data Plan.37

                                   It is anticipated that discovery will provide further details regarding indoor gateways used, sold, offered,
                                   and/or provided by T-Mobile, including commercial gateway hardware, alternative configurations, and any
                                   corresponding structures in the Accused Instrumentalities.
                                   Each indoor gateway referenced herein is believed to comprise a structure and operates in a fashion that is the
                                   same or substantially similar.
                                   To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
                                   gateway,” “indoor wireless connection module,” or “indoor system ID information,” Defendants’ Accused
                                   Instrumentalities provide a substantial equivalent that differs from these features in only insubstantial ways.
                                   Defendants’ Accused Instrumentalities provide a voice/data communications network connecting and
                                   roaming system and service comprising substantially the same function (e.g., providing networks, network
                                   connections, and network information of a type found in and/or associated with the “indoors” or “outdoors”
                                   of homes or businesses), in substantially the same way (e.g., with shorter ranges and distances for “indoor”
                                   networks, and longer ranges and distances for “outdoor” networks), to achieve substantially the same result
                                   (e.g., seamless connectivity, better communication quality with a lower cost) as the invention claimed by the
                                   ʼ728 Patent. Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe these claim
                                   terms, they still infringe under the doctrine of equivalents.

a location register that stores    The Accused Instrumentalities provide a location register that stores location information of the data
location information of the data   communication terminal received through the indoor network or outdoor wireless internet network.
communication terminal             The Accused Instrumentality comprises a location register that stores location information of the data
received through the indoor        communication terminal received through the indoor network or outdoor wireless internet network.
network or outdoor wireless
internet network; and              For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.38




                                                                                                                                                     16
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 27 of 164 PageID #: 4751




            The 4G LTE Network uses the 3GPP Evolved Packet Core (“EPC”) and Evolved UMTS Terrestrial Radio
            Access Network (“E-UTRAN”). The EPC/E-UTRAN architecture is designed to allow interworking between
            different access technologies and, in particular LTE and Wi-Fi. In this network architecture, an entity called
            the Home Subscriber Server (“HSS”) acts as a common database for all subscriber data.39
            The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
            contains user profiles, performs authentication and authorization of the user, and can provide information
            about the physical location of user.”40
            Within the EPC, the HSS connects via SWx interface to a logical node called the 3GPP Authentication,
            Authorization, and Accounting (“AAA”) Server, which enables other logical entities within the EPC to access
            the set of subscriber data stored in the HSS.41
            The 3GPP standard illustrates this.42

                                                                                                                             17
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 28 of 164 PageID #: 4752




            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.43
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the Packet Data Network Gateway (“PDN GW”) over the S6b interface; the Evolved Packet Data
            Gateway (“ePDG”) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa interface;
            and Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication terminal
            updates the network about its location on a regular basis, such that the UE can access the network to make or
            receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor).44
            The Gateway Mobile Location Center (“GMLC”) is the first node an external location application accesses in
            a mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.45 There may be more than one GMLC.

                                                                                                                            18
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 29 of 164 PageID #: 4753

            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.46

                                                                       HSS


                                               Subscription            Location
                                               information             information


                                      Sh


                                           D                  Gr/S6d                              S6a
                                                    C                                       Cx
                                 AS
                                                                               Gc
                                                                                                        MME


                                 MSC Server      GMSC Server           SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for Evolved Packet System (“EPS”) 3GPP access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”47
            As another example, the HSS stores the “subscribed QoS profile.”48
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.49
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.50
            An APN is the label for the Wi-Fi access point.51
            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).52 T-Mobile uses that information, as well as other
            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.53
            As another example, various forms of location information are provided by the Accused Instrumentalities,
            including but not limited to Cell Identification (“CID”) and Time Difference of Arrival (“TDOA”). Such
            location information is utilized in relation with various aspects of the Accused Instrumentalities, including but


                                                                                                                            19
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 30 of 164 PageID #: 4754

            not limited to an Enhanced Serving Mobile Location Center (“E-SMLC”), Mobility Management Entity
            (“MME”), and Gateway Mobile Location Center (“GMLC”).54
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a Binding Cache Entry (“BCE”),
            flow binding information, and/or IP flow information.55
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a Local Mobility Anchor (“LMA”)
            and/or Home Agent (“HA”).56
            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.57
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).58
            It is anticipated that discovery will provide further details regarding location registers used, sold, offered,
            and/or provided by T-Mobile, including any alternative configurations and including in the alternative any
            corresponding structures in the data communication terminals.
            Each location register referenced herein is believed to comprise a structure and operates in a fashion that is
            the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise a “location
            register,” “indoor network” or “outdoor wireless internet network,” Defendants’ Accused Instrumentalities
            provide a substantial equivalent that differs from these features in only insubstantial ways. Defendants’
            Accused Instrumentalities provide a voice/data communications network connecting and roaming system and
            service comprising substantially the same function (e.g., providing networks, network connections, and
            network information of a type found in and/or associated with the “indoors” or “outdoors” of homes or
            businesses), in substantially the same way (e.g., with shorter ranges and distances for “indoor” networks, and
            longer ranges and distances for “outdoor” networks), to achieve substantially the same result (e.g., seamless
            connectivity, better communication quality with a lower cost) as the invention claimed by the ʼ728 Patent.
            Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still
            infringe under the doctrine of equivalents.




                                                                                                                              20
                  Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 31 of 164 PageID #: 4755

a router that determines the      The Accused Instrumentalities provide a router that determines the location of the data communication
location of the data              terminal stored in the location register and provides roaming of voice/data signals provided to the user by
communication terminal stored     selecting one of the indoor and the outdoor networks in accordance with the determined location of the data
in the location register and      communication terminal.
provides roaming of voice/data    The Accused Instrumentality comprises a router that determines the location of the data communication
signals provided to the user by   terminal stored in the location register and provides roaming of voice/data signals provided to the user by
selecting one of the indoor and   selecting one of the indoor and the outdoor networks in accordance with the determined location of the data
the outdoor networks in           communication terminal.
accordance with the determined
location of the data              For example, the Accused Instrumentality “seamlessly” transitions the voice or data signal from the outdoor
communication terminal.           4G LTE cellular network to the Wi-Fi network to “[e]xtend[] coverage in areas where no cellular network
                                  reaches.”59 And “when the device is in range of a reliable Wi-Fi network, Wi-Fi calls and cellular calls are
                                  similar in quality. In fact, T-Mobile is the only major national carrier to offer HD Voice on Wi-Fi, and
                                  VoLTE for crystal clear HD Voice quality.”60 Furthermore, “T-Mobile is pioneering a seamless handover
                                  between our LTE network and any available Wi-Fi connection so calls don’t drop between the two.”61
                                  For example, Defendants’ 4G LTE Network includes a Packet Data Network Gateway, “PDN GW” or
                                  “P-GW.”62




                                                                                                                                                 21
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 32 of 164 PageID #: 4756

            This is further illustrated by the 3GPP standards.63




            The PDN GW is the point of interconnect between the EPC and external IP networks. IP traffic runs through
            the PDN GW. The PDN GW interfaces the 3GPP AAA Server to retrieve subscriber data stored in the HSS,
            including location information stored in the location register.64
            The PDN GW routes packets to and from the various packet data networks.65
            The PDN GW provides roaming for voice and data signals to the user by selecting the LTE (outdoor) network
            or Wi-Fi (indoor) network in accordance with the location of the data communication terminal.66




                                                                                                                    22
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 33 of 164 PageID #: 4757




                                                                                     23
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 34 of 164 PageID #: 4758




            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.67
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).68
            It is anticipated that discovery will provide further details regarding routers used, sold, offered, and/or
            provided by T-Mobile, including any alternative configurations and any corresponding structures in the
            Accused Instrumentalities.
            Each router referenced herein is believed to comprise a structure and operates in a fashion that is the same or
            substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise a “router,” “indoor
            network” or “outdoor network,” Defendants’ Accused Instrumentalities provide a substantial equivalent that
            differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a
            voice/data communications network connecting and roaming system and service comprising substantially the
            same function (e.g., providing networks, network connections, and network information of a type found in
            and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way
            (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor”
            networks), to achieve substantially the same result (e.g., seamless connectivity, better communication quality
            with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused
            Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
            equivalents.



                                                                                                                              24
                     Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 35 of 164 PageID #: 4759

2. The internet network connecting    The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to       claim 1, wherein the data communication terminal compares the received indoor system ID information with
claim 1, wherein the data             the stored indoor system ID information, and sets its own mode to one of an indoor communication mode and
communication terminal compares       an outdoor communication mode depending whether the received indoor system ID information is equal to
the received indoor system ID         the stored indoor system ID information.
information with the stored indoor
                                      For example, the Accused Instrumentality comprises an internet network connecting and roaming system
system ID information, and sets its
                                      according to claim 1, as discussed above, wherein the data communication terminal compares the received
own mode to one of an indoor
                                      indoor system ID information with stored indoor system ID information. The data communication terminal
communication mode and an
                                      in the Accused Instrumentalities sets its own mode to one of an indoor communication mode and an outdoor
outdoor communication mode
                                      communication mode, depending on whether the received indoor system ID information is equal to the stored
depending whether the received
                                      indoor system ID information.
indoor system ID information is
equal to the stored indoor system     Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
ID information.                       electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                      roaming.69




                                      An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi Calling.”70




                                                                                                                                                        25
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 36 of 164 PageID #: 4760




            This device includes an indoor wireless connection module, such as a Wi-Fi chip, and stores registered indoor
            system ID information.71




            This device compares received indoor system ID information with the stored indoor system ID information.

                                                                                                                        26
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 37 of 164 PageID #: 4761

            For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
            networks to auto-join.”72




            The device sets its own mode to one of an indoor communication mode and an outdoor communication mode
            depending whether the received indoor system ID information is equal to the stored indoor system ID
            information.73




                                                                                                                   27
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 38 of 164 PageID #: 4762




            For example, when the device is connected to Wi-Fi, the Wi-Fi Calling feature is enabled on the device, and a
            cellular connection is unavailable or poor, calls will be carried over Wi-Fi as indicated by a “Wi-Fi Calling
            icon.”74
            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC,75 which includes a Wi-Fi modem indoor wireless connection module.76
            The device stores registered indoor system ID information, such as a Wi-Fi network SSIDs.77
            This device compares received indoor system ID information with the stored indoor system ID information.
            For example, “[a]pps can set a combination of network matching params: SSID Pattern . . . AND/OR BSSID
            Pattern . . . to trigger connection to a network that matches the set params.”78
            The device sets its own mode to one of an indoor communication mode and an outdoor communication mode
            depending whether the received indoor system ID information is equal to the stored indoor system ID
            information. For example, “[t]he primary responsibilities of this class are to: . . . Attempt to ‘fail over’ to
            another network when connectivity to a network is lost.”79 “The platform will ultimately decide on which
            network the device connects to.”80
            It is anticipated that discovery will provide further details of these features, including alternative
            configurations and components, in the Accused Instrumentalities.
            Each data communication terminal referenced herein is believed to comprise a structure and operates in a
            fashion that is the same or substantially similar.


                                                                                                                          28
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 39 of 164 PageID #: 4763

                                     To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor system
                                     ID information,” “indoor communication mode,” or “outdoor communication mode,” Defendants’ Accused
                                     Instrumentalities provide a substantial equivalent that differs from these features in only insubstantial ways.
                                     Defendants’ Accused Instrumentalities provide a voice/data communications network connecting and
                                     roaming system and service comprising substantially the same function (e.g., providing networks, network
                                     connections, and network information of a type found in and/or associated with the “indoors” or “outdoors”
                                     of homes or businesses), in substantially the same way (e.g., with shorter ranges and distances for “indoor”
                                     networks, and longer ranges and distances for “outdoor” networks), to achieve substantially the same result
                                     (e.g., seamless connectivity, better communication quality with a lower cost) as the invention claimed by the
                                     ʼ728 Patent. Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe these claim
                                     terms, they still infringe under the doctrine of equivalents.
                                     See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4.

3. The internet network connecting   The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to      claim 1, wherein one or more items of the indoor system ID information are registered in the data
claim 1, wherein one or more         communication terminal.
items of the indoor system ID        For example, the Accused Instrumentality comprises an internet network connecting and roaming system
information are registered in the    according to claim 1, as discussed above, wherein one or more items of the indoor system ID information are
data communication terminal.         registered in the data communication terminal.
                                     Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
                                     electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                     roaming.81




                                                                                                                                                       29
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 40 of 164 PageID #: 4764

            An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi Calling.”82




            One or more items of the indoor system ID information are registered in the data communication terminal.83




                                                                                                                         30
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 41 of 164 PageID #: 4765

            For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
            networks to auto-join.”84




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC and 128 GB of internal memory storage.85 The device stores registered
            indoor system ID information, such as a Wi-Fi network SSIDs.86
            It is anticipated that discovery will provide further details of these features, including alternative
            configurations and components, in the Accused Instrumentalities.
            Each data communication terminal referenced herein is believed to comprise a structure and operates in a
            fashion that is the same or substantially similar.
            See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4.




                                                                                                                           31
                     Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 42 of 164 PageID #: 4766

4. The internet network connecting    The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to       claim 1, wherein the data communication terminal informs the location register that the terminal is located
claim 1, wherein the data             indoors by registering its location into the location register using a mobile IP if the registered indoor system
communication terminal informs        ID information is received, and the data communication terminal informs the location register that the
the location register that the        terminal is located outdoors by storing locational area information in the location register if the registered
terminal is located indoors by        indoor system ID information is not received.
registering its location into the
                                      For example, the Accused Instrumentality comprises an internet network connecting and roaming system
location register using a mobile IP
                                      according to claim 1, as discussed above, wherein the data communication terminal informs the location
if the registered indoor system ID
                                      register that the terminal is located indoors by registering its location into the location register using a mobile
information is received, and the
                                      IP if the registered indoor system ID information is received, and the data communication terminal informs
data communication terminal
                                      the location register that the terminal is located outdoors by storing locational area information in the location
informs the location register that
                                      register if the registered indoor system ID information is not received.
the terminal is located outdoors by
storing locational area information   Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
in the location register if the       electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
registered indoor system ID           roaming.87
information is not received.




                                      An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi Calling.”88




                                                                                                                                                         32
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 43 of 164 PageID #: 4767




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC.89




                                                                                                               33
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 44 of 164 PageID #: 4768




            The data communication terminal informs the location register that the terminal is located indoors by
            registering its location into the location register using a mobile IP if the registered indoor system ID
            information is received.
            The data communication terminal informs the location register that the terminal is located outdoors by
            registering its locational area information in the location register if the registered indoor system ID
            information is not received.
            For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.90




                                                                                                                       34
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 45 of 164 PageID #: 4769




            The 4G LTE Network uses the 3GPP EPC (Evolved Packet Core) and E-UTRAN (Evolved UMTS Terrestrial
            Radio Access Network). The EPC/E-UTRAN architecture is designed to allow interworking between
            different access technologies and, in particular LTE and Wi-Fi. In this network architecture, the HSS (Home
            Subscriber Server) acts as a common database for all subscriber data.91
            The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
            contains user profiles, performs authentication and authorization of the user, and can provide information
            about the physical location of user.”92
            Within the EPC, the HSS connects over the SWx interface to the 3GPP AAA Server logical node, which
            enables other logical entities within the EPC to access the set of subscriber data stored in the HSS.93
            The 3GPP standard illustrates this.94



                                                                                                                             35
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 46 of 164 PageID #: 4770




            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.95
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the PDN-Gateway (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved
            Packet Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa
            interface; and Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication
            terminal updates the network about its location on a regular basis, such that the UE can access the network to
            make or receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor). 96
            The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
            mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.97 There may be more than one GMLC.

                                                                                                                             36
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 47 of 164 PageID #: 4771

            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.98

                                                                       HSS


                                               Subscription            Location
                                               information             information


                                     Sh


                                          D                   Gr/S6d                              S6a
                                                    C                                       Cx
                                AS
                                                                               Gc
                                                                                                        MME


                                 MSC Server     GMSC Server            SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”99
            As another example, the HSS stores the “subscribed QoS profile.”100
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.101
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.102
            An APN is the label for the Wi-Fi access point.103
            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).104 T-Mobile uses that information, as well as other
            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.105
            As another example, various forms of location information are provided by the Accused Instrumentalities,
            including but not limited to CID (Cell Identification) and TDOA (Time Difference of Arrival). Such location
            information is utilized in relation with various aspects of the Accused Instrumentalities, including but not
            limited to an E-SMLC (Enhanced Serving Mobile Location Center), MME (Mobility Management Entity),
                                                                                                                           37
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 48 of 164 PageID #: 4772

            and GMLC (Gateway Mobile Location Center).106 As yet another example, this information can be registered
            using Mobile IP.107
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
            flow binding information, and/or IP flow information.108
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
            and/or HA (Home Agent).109
            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.110
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).111
            It is anticipated that discovery will provide further details of these features, including alternative
            configurations and components, in the Accused Instrumentalities.
            Each data communication terminal and location register referenced herein is believed to comprise a structure
            and operates in a fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally meet these elements,
            Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these features in only
            insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data communications network
            connecting and roaming system and service comprising substantially the same function (e.g., providing
            networks, network connections, and network information of a type found in and/or associated with the
            “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with shorter ranges and
            distances for “indoor” networks, and longer ranges and distances for “outdoor” networks), to achieve
            substantially the same result (e.g., seamless connectivity, better communication quality with a lower cost) as
            the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused Instrumentalities do not
            literally infringe these claim terms, they still infringe under the doctrine of equivalents.
            See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
            and location register, supra page 16.




                                                                                                                           38
                     Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 49 of 164 PageID #: 4773

5. The internet network connecting    The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to       claim 4, wherein the data communication terminal switches its connection from the indoor network to the
claim 4, wherein the data             outdoor wireless internet network when it is registered into and authenticated by the location register that the
communication terminal switches       location of the terminal registered into the location register has been changed from the indoors to the outdoors
its connection from the indoor        while making a call, or switches its connection from the outdoor wireless internet network to the indoor
network to the outdoor wireless       network when it is registered into and authenticated by the location register that the location of the terminal
internet network when it is           has been changed from the outdoors to the indoors.
registered into and authenticated
                                      For example, the Accused Instrumentality provides a data communication terminal which switches its
by the location register that the
                                      connection from the indoor Wi-Fi network to the outdoor 4G LTE network, when the location register HSS
location of the terminal registered
                                      and/or AAA of the 4G LTE EPC (Evolved Packet Core) and/or E-UTRAN (Evolved UMTS Terrestrial Radio
into the location register has been
                                      Access Network) registers and authenticates that the registered location of the terminal has been changed.
changed from the indoors to the
outdoors while making a call, or      The HSS (Home Subscriber Server) “is the master user database that supports the IMS network entities that
switches its connection from the      handle the calls/sessions. It contains user profiles, performs authentication and authorization of the user, and
outdoor wireless internet network     can provide information about the physical location of user.”112
to the indoor network when it is      Within the EPC, the HSS connects via SWx interface to a logical 3GPP AAA server, which enables other
registered into and authenticated     logical entities within the EPC to access the set of subscriber data stored in the HSS.113
by the location register that the
location of the terminal has been     As one example, Extensible Authentication Protocol (“EAP”) is used by a 3GPP AAA server as provided by
changed from the outdoors to the      the Accused Instrumentalities such that a data communication terminal is registered and authenticated by the
indoors.                              location register.114 As another example, encrypted tunnels are established between a data communication
                                      terminal and the EPC using IPsec, which creates a logical association between each terminal and the network,
                                      whereby the terminal is registered and authenticated by the location register.115
                                      The 3GPP standard illustrates this.116




                                                                                                                                                         39
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 50 of 164 PageID #: 4774




            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.117
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the PDN GW (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved Packet
            Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa interface; and
            Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication terminal updates
            the network about its location on a regular basis, such that the UE can access the network to make or receive
            calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor).118
            The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
            mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.119 There may be more than one GMLC.

                                                                                                                         40
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 51 of 164 PageID #: 4775

            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.120

                                                                       HSS


                                               Subscription            Location
                                               information             information


                                     Sh


                                          D                   Gr/S6d                              S6a
                                                    C                                       Cx
                                AS
                                                                               Gc
                                                                                                        MME


                                 MSC Server     GMSC Server            SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”121
            As another example, the HSS stores the “subscribed QoS profile.”122
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.123
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.124
            An APN is the label for the Wi-Fi access point.125
            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).126 T-Mobile uses that information, as well as other
            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.127
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
            flow binding information, and/or IP flow information.128



                                                                                                                           41
                     Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 52 of 164 PageID #: 4776

                                      Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
                                      and/or HA (Home Agent).129
                                      Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.130
                                      The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
                                      IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).131
                                      It is anticipated that discovery will provide further details of these features, including alternative
                                      configurations and components, in the Accused Instrumentalities.
                                      Each data communication terminal and location register referenced herein is believed to comprise a structure
                                      and operates in a fashion that is the same or substantially similar.
                                      To the extent, if any, that Defendants’ Accused Instrumentalities do not literally meet these elements,
                                      Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these features in only
                                      insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data communications network
                                      connecting and roaming system and service comprising substantially the same function (e.g., providing
                                      networks, network connections, and network information of a type found in and/or associated with the
                                      “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with shorter ranges and
                                      distances for “indoor” networks, and longer ranges and distances for “outdoor” networks), to achieve
                                      substantially the same result (e.g., seamless connectivity, better communication quality with a lower cost) as
                                      the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused Instrumentalities do not
                                      literally infringe these claim terms, they still infringe under the doctrine of equivalents.
                                      See also discussion of Claim 4, supra page 31; see also discussion of Claim 1, supra page 1, e.g., regarding
                                      the data communication terminal, supra page 4, and location register, supra page 16.

6. The internet network connecting    The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to       claim 1, wherein the location register is one of a home agent and a foreign agent.
claim 1, wherein the location         For example, the Accused Instrumentality provides a home agent such as the PDN GW (Packet Data Network
register is one of a home agent and   Gateway). “The PDN is the anchor point (mobile IP home agent) for 3GPP/non3GPP mobility situations. It
a foreign agent.                      is responsible for IP address allocation to the UE.”132
                                      The Accused Instrumentalities also provide a foreign agent, defined as “a router on a visited network which
                                      provide[s] mobile IPv4 routing services to the UE while registered . . . .”133
                                      As explained above with regard to claim 1, the Accused Instrumentalities provide an indoor gateway.134 T-
                                      Mobile provides Home Networking / Home Wi-Fi systems and services, as well as equipment, to its
                                      customers.135 Additionally, the Accused Instrumentality can be used “anywhere [that the user has] a Wi-Fi
                                      connection.”136


                                                                                                                                                     42
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 53 of 164 PageID #: 4777

                                     “T-Mobile's LTE Wi-Fi Gateway uses the award winning T-Mobile network for your home Internet
                                     connection over Wi-Fi or ethernet.”137
                                     Furthermore, the Accused Instrumentalities’ use of a 3GPP HSS and/or AAA Server, which interfaces with
                                     logical entities in the EPC (including the PDN GW, the ePDG, Trusted Non-3GPP IP Access Networks, and
                                     Untrusted Non-3GPP IP Access Networks), aids in the Mobile IP home agent / foreign agent instance.138 For
                                     example, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.139 A PDN
                                     Address is an IP address assigned to the UE, when the UE joins an LTE network.140 An APN is the label for
                                     the Wi-Fi access point.141
                                     Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
                                     flow binding information, and/or IP flow information.142
                                     Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
                                     and/or HA (Home Agent).143
                                     Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.144
                                     The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
                                     IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).145
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     Each data connection terminal and location register referenced herein is believed to comprise a structure and
                                     operates in a fashion that is the same or substantially similar.
                                     See also discussion of Claim 1, supra page 1, e.g., regarding the location register, supra page 16.

7. The internet network connecting   The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to      claim 1, wherein the indoor gateway is one of a home gateway and an IAD.
claim 1, wherein the indoor          For example, as described above with regard to claim 1, the Accused Instrumentality provides numerous
gateway is one of a home gateway     indoor gateway selections for use as a home gateway in a house and/or for use as an integrated access device
and an IAD.                          (“IAD”) in a building.146
                                     “The home gateway is generally installed in a house, and the IAD is installed in a building.”147 It is
                                     anticipated that discovery will provide further details of these features, including alternative configurations
                                     and components, in the Accused Instrumentalities.
                                     Each indoor gateway referenced herein is believed to comprise a structure and operates in a fashion that is the
                                     same or substantially similar.
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                                                                                                                                       43
                     Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 54 of 164 PageID #: 4778

                                     See also discussion of Claim 1, supra page 1, e.g., regarding the indoor gateway, supra page 13.

9. The internet network connecting   The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to      claim 1, wherein the indoor wireless connection module is a wireless LAN connection module.
claim 1, wherein the indoor          For example, as described above with regard to claim 1, the Accused Instrumentality provides numerous
wireless connection module is a      indoor gateway selections comprising an indoor wireless connection module that is a wireless LAN
wireless LAN connection module.      connection module.148 Indoor gateways listed above with regard to claim 1 comprise an indoor wireless
                                     connection module that is a wireless LAN (i.e., Wi-Fi) connection module (e.g., LTE Wi-Fi Gateway (TM-
                                     RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and T-9 Mobile Hotspot).149
                                     Additionally, as described above with regard to claim 1, the Accused Instrumentality provides numerous data
                                     communication terminals comprising a wireless LAN connection module. Data communication terminals
                                     listed above with regard to claim 1 comprise an indoor wireless connection module that is a wireless LAN
                                     (i.e., Wi-Fi) connection module (e.g., Alcatel Go Flip 3; Joy Tab; Joy Tab Kids; Apple iPhone 12 Pro;
                                     iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11 Pro Max; iPhone XR; iPad Air; iPad 8th gen;
                                     iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen; iPad 7th gen; iPad Air 3rd gen; iPad mini; Motorola
                                     razr 5G; moto e; OnePlus 8T+ 5G; 8 5G; Samsung Galaxy S20 FE 5G; Note20 Ultra 5G; Z Fold2 5G; Note20
                                     5G; A71 5G; A51 5G; S20 Ultra 5G; Z Flip 5G; A21; A11; A10e; S20 5G; S20+ 5G; Galaxy Tab S7 5G;
                                     Galaxy Tab S7+ 5G; Galaxy Tab A 8.4; and T-Mobile REVVL 5G; REVVL 4+; REVVL 4.).150
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     Each data connection terminal and indoor gateway referenced herein is believed to comprise a structure and
                                     operates in a fashion that is the same or substantially similar.
                                     See also discussion of Claim 1, supra page 1, e.g., regarding the data connection terminal, supra page 4, and
                                     indoor gateway, supra page 13.

10. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming system according to
connecting and roaming system        claim 9, wherein the indoor gateway is an internet communication equipment connected with either a wired
according to claim 9, wherein the    or wireless LAN.
indoor gateway is an internet        For example, as described above with regard to claim 1, the Accused Instrumentality provides numerous
communication equipment              indoor gateways which are internet communication equipment connected with either wired or wireless LAN.
connected with either a wired or     Indoor gateways listed above with regard to claim 1 are internet communication equipment (i.e., capable of
wireless LAN.                        supporting communication of data, voice, and the like at short range), and are connected with either a wired
                                     or wireless LAN (e.g., LTE Wi-Fi Gateway (TM-RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and T9
                                     Mobile Hotspot).151


                                                                                                                                                     44
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 55 of 164 PageID #: 4779

                                    It is anticipated that discovery will provide further details of these features, including alternative
                                    configurations and components, in the Accused Instrumentalities.
                                    Each indoor gateway referenced herein is believed to comprise a structure and operates in a fashion that is the
                                    same or substantially similar.
                                    See also discussion of Claim 9, supra page 44; see also discussion of Claim 1, supra page 1, e.g., regarding
                                    the indoor gateway, supra page 13.

11. The internet network            The Accused Instrumentalities provide an internet network connecting and roaming system according to
connecting and roaming system       claim 1, wherein the indoor wireless connection module is a wireless packet communication connection
according to claim 1, wherein the   module.
indoor wireless connection module   For example, as described above with regard to claim 1, the Accused Instrumentality provides numerous
is a wireless packet                indoor gateways comprising a wireless packet communication connection module. Indoor gateways listed
communication connection            above with regard to claim 1 include modules for wireless packet communication connections such as
module.                             wireless internet and/or wireless LAN (e.g., LTE Wi-Fi Gateway (TM-RTL0102), Wi-Fi CellSpot Router,
                                    Linkzone 2, and T9 Mobile Hotspot).152
                                    Additionally, as described above with regard to claim 1, the Accused Instrumentality provides numerous data
                                    communication terminals comprising a wireless packet communication connection module. Data
                                    communication terminals listed above with regard to claim 1 include modules for wireless packet
                                    communication connections such as wireless mobile broadband and wireless LAN (e.g., Alcatel Go Flip 3;
                                    Joy Tab; Joy Tab Kids; Apple iPhone 12 Pro; iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11
                                    Pro Max; iPhone XR; iPad Air; iPad 8th gen; iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen; iPad 7th
                                    gen; iPad Air 3rd gen; iPad mini; Motorola razr 5G; moto e; OnePlus 8T+ 5G; 8 5G; Samsung Galaxy S20
                                    FE 5G; Note20 Ultra 5G; Z Fold2 5G; Note20 5G; A71 5G; A51 5G; S20 Ultra 5G; Z Flip 5G; A21; A11;
                                    A10e; S20 5G; S20+ 5G; Galaxy Tab S7 5G; Galaxy Tab S7+ 5G; Galaxy Tab A 8.4; and T-Mobile REVVL
                                    5G; REVVL 4+; REVVL 4.).153
                                    It is anticipated that discovery will provide further details of these features, including alternative
                                    configurations and components, in the Accused Instrumentalities.
                                    Each data connection terminal and indoor gateway referenced herein is believed to comprise a structure and
                                    operates in a fashion that is the same or substantially similar.
                                    See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                    and indoor gateway, supra page 13.




                                                                                                                                                   45
                      Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 56 of 164 PageID #: 4780

12. An internet network               Accused Instrumentalities provide an internet network connecting and roaming method. The preamble of this
connecting and roaming method         claim is not limiting, and the body of the claim defines the complete invention. However, should the
for providing internet                preamble be construed to be limiting, KAIFI contends that Defendants’ Accused Instrumentalities would
communication service to a data       satisfy the preamble because the Accused Instrumentalities provide an internet network connecting and
communication terminal of a user      roaming system providing internet communication service to a data communication terminal of a user moving
moving indoors or outdoors using      indoors or outdoors, using an outdoor wireless internet network including an antenna, a router and a location
an outdoor wireless internet          register, and an indoor network including an indoor gateway connectable with an internet network, as
network including an antenna, a       described in more detail below with regard to the body of this claim.
router and a location register, and
                                      As a representative example of T-Mobile infringement, this chart maps the Accused Instrumentality for
an indoor network including an
                                      implementing T-Mobile Wi-Fi Calling system and service.
indoor gateway connectable with
an internet network, the method       T-Mobile’s system enables “Wi-Fi Calling” which allows a user to make and receive calls and texts over a
comprising:                           Wi-Fi connection.154




                                      T-Mobile’s Wi-Fi Calling enables seamless switching or hand-off between its cellular (LTE) network and a
                                      Wi-Fi network.155




                                                                                                                                                  46
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 57 of 164 PageID #: 4781

            Wi-Fi Calling enables Defendants’ mobile and internet subscribers to “[e]xtend coverage in areas where no
            cellular network reaches.”156
            This a function of the LTE/EPC Network established by T-Mobile.157




            As another example, “You are connected to the LTE/EPC network and move indoors, into your house. There
            you have a fixed broadband connection connected to a WiFi-capable home router. Depending on preferences,
            the device may in this situation switch access from LTE to WiFi.”158
                   Think of this as a use case: you carry a device that can access, among other technologies, LTE
                   and WiFi. You are connected to the LTE/EPC network and move indoors, into your house.
                   There you have a fixed broadband connection connected to a WiFi-capable home router.
                   Depending on preferences, the device may in this situation switch access from LTE to WiFi.
                   The EPS network then includes features to maintain the sessions also during this handover
                   between two quite different access technologies.159

            T-Mobile provides, directs, controls, and manages the foregoing instrumentalities.
                   These T&Cs are an agreement between you an us, T-Mobile USA, Inc., and our controlled
                   subsidiaries, assignees, and agents.

                   Any equipment for which we provide Service or which we provide to you to be used with our
                   Service, such as a phone, handset, tablet, SIM card, or accessory (collectively, a “Device”);

                   ...

                   Our wireless network is a shared resource, which we manage for the benefit of all of our
                   customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                   Certain activities and uses of our Services and your Device are permitted and others are not. If
                   you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                   rely on your agreement, that you intend it to be activated on our Service and will not resell or
                   modify the Device, or assist anyone doing so.

                   Unless explicitly permitted by your Rate Plan or Data Plan, you are not permitted to use your

                                                                                                                        47
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 58 of 164 PageID #: 4782

                   Device or the Services in a way that we determine:

                       •   Compromises network security or capacity, degrades network performance, uses
                           malicious software or “malware”, hinders other customers’ access to the network, or
                           otherwise adversely impacts network service levels or legitimate data flows;

                       •   Uses applications which automatically consume unreasonable amounts of available
                           network capacity;

                       •   Uses applications which are designed for unattended use, automatic data feeds,
                           automated machine-to-machine connections, or applications that are used in a way that
                           degrades network capacity or functionality;

                       •   Misuses the Service, including "spamming" or sending abusive, unsolicited, or other
                           mass automated communications;

                       •   Accesses the accounts of others without authority;

                       •   Results in more than 50% of your voice and/or data usage being Off-Net (i.e., connected
                           to another provider’s network) for any 2 billing cycles within any 12-month period;

                       •   Results in unusually high usage (specifically, more 50GB (updated periodically) in a
                           month) and the majority of your data usage being Smartphone Mobile HotSpot
                           (tethering) usage for any 3 billing cycles within any 6-month period;

                       •   Resells the Service, either alone or as part of any other good or service;160

            Additionally and/or in the alternative, T-Mobile’s system/service also includes configurations providing
            voice/data communications network connecting and roaming for streaming and browsing apps, including via
            T-Mobile and third-party apps.
            For example, T-Mobile also provides roaming of voice/data signals, such as media streaming through Binge
            On, which enables on demand streaming on T-Mobile Wireless, with “seamless” switching between
            networks.161
            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.162
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).163


                                                                                                                       48
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 59 of 164 PageID #: 4783

                                     It is anticipated that discovery will provide further details of the manner of infringement of the Accused
                                     Instrumentalities.
                                     Upon information and belief, as noted above with regard to Claim 1, KAIFI contends that these infringement
                                     contentions are equally applicable to all examples, aspects, applications, configurations, embodiments, and
                                     instances of T-Mobile’s voice/data communications network connecting and roaming system and service,
                                     including but not limited to T-Mobile’s Wi-Fi Calling and IP multimedia services. For example, these
                                     contentions are equally applicable to T-Mobile’s Wi-Fi Calling as they are to T-Home Internet (including its
                                     LTE and 5G networks), T-Mobile Wi-Fi Services (including Wi-Fi hotspots), T-Vision, Binge On, Music
                                     Freedom, and any and all “over the top” media streaming services and IP Multimedia Subsystem services.
                                     It is anticipated that discovery will provide further details of the manner of infringement of the Accused
                                     Instrumentalities.
                                     See also discussion of Claim 1, e.g., regarding the preamble, supra page 1, data communications terminal,
                                     supra page 4, indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21.

a first step of providing the user   The Accused Instrumentalities provide a first step of providing the user with a communication service by
with a communication service         connecting with the outdoor wireless internet network when the user is located outdoors.
by connecting with the outdoor       For example, the Accused Instrumentality provides users with communication service by connecting to the
wireless internet network when       mobile LTE wireless network when outdoors.
the user is located outdoors;
                                     Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
                                     electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                     roaming.164




                                                                                                                                                       49
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 60 of 164 PageID #: 4784

            An exemplary or representative example is the Apple iPhone, which is marketed by Defendants as being
            compatible with its 4G and 4G LTE networks.165




                                                                                                                   50
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 61 of 164 PageID #: 4785




                                                                                     51
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 62 of 164 PageID #: 4786




            The Apple iPhone may be connected with the outdoor wireless internet network, e.g., T-Mobile’s 4G or 4G
            LTE.166
            As another example, Defendants sell the Samsung Galaxy S20 FE 5G, which is marketed by Defendants as
            being “5G Capable” but also compatible with their 4G and 4G LTE networks as well.167




                                                                                                                      52
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 63 of 164 PageID #: 4787




            For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.168
            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “outdoor
            wireless internet network,” Defendants’ Accused Instrumentalities provide a substantial equivalent that
                                                                                                                           53
                   Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 64 of 164 PageID #: 4788

                                   differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a
                                   voice/data communications network connecting and roaming system and service comprising substantially the
                                   same function (e.g., providing networks, network connections, and network information of a type found in
                                   and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way
                                   (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor”
                                   networks), to achieve substantially the same result (e.g., seamless connectivity, better communication quality
                                   with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused
                                   Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
                                   equivalents.
                                   See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                   location register, supra page 16, and router, supra page 21; discussion of Claim 2, supra page 25; discussion
                                   of Claim 4, supra page 32; discussion of Claim 5, supra page 39.

a second step of determining       The Accused Instrumentalities provide a second step of determining whether when indoor system ID
whether when indoor system ID      information is received by the data communication terminal and the received indoor system ID information is
information is received by the     identical to indoor system ID information stored in the location register.
data communication terminal        For example, the Accused Instrumentality determines whether indoor system ID information (e.g., Wi-Fi
and the received indoor system     Network SSID), received by a mobile device data communication terminal, is identical to ID information
ID information is identical to     stored in the location register.
indoor system ID information
stored in the location register;   Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
                                   electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                   roaming.169




                                   An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
                                   Calling.”170

                                                                                                                                                     54
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 65 of 164 PageID #: 4789




            This device includes an indoor wireless connection module and receives indoor system ID information.171




            The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
            connection module.172

                                                                                                                      55
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 66 of 164 PageID #: 4790




                                                                                     56
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 67 of 164 PageID #: 4791




                                                                                     57
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 68 of 164 PageID #: 4792




            For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
            networks to auto-join.”173




            The device receives this information so that it may be connected with the indoor network if the indoor system
            ID information matches stored indoor system ID information.174


                                                                                                                        58
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 69 of 164 PageID #: 4793




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC.175




                                                                                                               59
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 70 of 164 PageID #: 4794




            The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.176




                                                                                                  60
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 71 of 164 PageID #: 4795




            The data communication terminals receive indoor system ID information, such as a Wi-Fi network SSID.177
            The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi network, if
            the indoor system ID information matches stored indoor system ID information.178 For example, “[a]pps can
            set a combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
            connection to a network that matches the set params.”179
            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.
                                                                                                                           61
                     Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 72 of 164 PageID #: 4796

                                      Each data communication terminal and location register referenced herein is believed to comprise a structure
                                      and operates in a fashion that is the same or substantially similar.
                                      To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise “indoor system ID
                                      information,” Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these
                                      features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data
                                      communications network connecting and roaming system and service comprising substantially the same
                                      function (e.g., providing networks, network connections, and network information of a type found in and/or
                                      associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with
                                      shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor” networks),
                                      to achieve substantially the same result (e.g., seamless connectivity, better communication quality with a
                                      lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused
                                      Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
                                      equivalents.
                                      See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                      location register, supra page 16, and router, supra page 21; discussion of Claim 2, supra page 25; discussion
                                      of Claim 4, supra page 32; discussion of Claim 5, supra page 39.

a third step of going through         The Accused Instrumentalities provide a third step of going through authentication of an indoor location of
authentication of an indoor           the data communication terminal by the location register and storing the indoor location into the location
location of the data                  register if it is determined in the second step that the two of ID information are equal to each other.
communication terminal by the         For example, the Accused Instrumentality authenticates an indoor location of the mobile device data
location register and storing the     communication terminal by the location register, and stores the indoor location into the location register if it
indoor location into the location     is determined that the received indoor system ID information is equal to indoor system ID information stored
register if it is determined in the   in the location register.
second step that the two of ID
information are equal to each         Additionally and/or in the alternative, the location register in the Accused Instrumentality authenticates a data
other;                                communication terminal’s indoor location and stores the indoor location if the received indoor system ID
                                      information matches the stored indoor system ID information.
                                      For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.180




                                                                                                                                                         62
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 73 of 164 PageID #: 4797




            The 4G LTE Network uses the 3GPP EPC (Evolved Packet Core) and E-UTRAN (Evolved UMTS Terrestrial
            Radio Access Network). The EPC/E-UTRAN architecture is designed to allow interworking between
            different access technologies and, in particular LTE and Wi-Fi. In this network architecture, the HSS (Home
            Subscriber Server) acts as a common database for all subscriber data.181
            The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
            contains user profiles, performs authentication and authorization of the user, and can provide information
            about the physical location of user.”182
            Within the EPC, the HSS connects via SWx interface to the 3GPP AAA (Authentication, Authorization, and
            Accounting) Server, which enables other logical entities within the EPC to access the set of subscriber data
            stored in the HSS.183
            As one example, EAP (Extensible Authentication Protocol) is used by a 3GPP AAA server as provided by the
            Accused Instrumentalities such that a data communication terminal is registered and authenticated by the
                                                                                                                             63
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 74 of 164 PageID #: 4798

            location register.184 As another example, encrypted tunnels are established between a data communication
            terminal and the EPC using IPsec, which creates a logical association between each terminal and the network,
            whereby the terminal is registered and authenticated by the location register.185
            The 3GPP standard illustrates this.186




            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.187
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the PDN GW (Packet Data Network Gateway), the ePDG (Evolved Packet Data Gateway), Trusted
            Non-3GPP IP Access Networks, and Untrusted Non-3GPP IP Access Networks. The data communication
            terminal updates the network about its location on a regular basis, such that the UE can access the network to
            make or receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor).188
                                                                                                                         64
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 75 of 164 PageID #: 4799

            The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
            mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.189 There may be more than one GMLC.
            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.190

                                                                       HSS


                                               Subscription            Location
                                               information             information


                                     Sh


                                          D                   Gr/S6d                              S6a
                                                    C                                       Cx
                                AS
                                                                               Gc
                                                                                                        MME


                                 MSC Server     GMSC Server            SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for Evolved Packet System (EPS) 3GPP access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”191
            As another example, the HSS stores the “subscribed QoS profile.”192
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.193
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.194
            An APN is the label for the Wi-Fi access point.195
            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).196 T-Mobile uses that information, as well as other
            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.197


                                                                                                                           65
                   Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 76 of 164 PageID #: 4800

                                   Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
                                   flow binding information, and/or IP flow information.198
                                   Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
                                   and/or HA (Home Agent).199
                                   The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
                                   IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).200
                                   Each data communication terminal and location register referenced herein is believed to comprise a structure
                                   and operates in a fashion that is the same or substantially similar.
                                   It is anticipated that discovery will provide further details of the features of this method step, including
                                   alternative configurations and functions, in the Accused Instrumentalities.
                                   To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
                                   location,” Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these
                                   features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data
                                   communications network connecting and roaming system and service comprising substantially the same
                                   function (e.g., providing networks, network connections, and network information of a type found in and/or
                                   associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with
                                   shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor” networks),
                                   to achieve substantially the same result (e.g., seamless connectivity, better communication quality with a
                                   lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused
                                   Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
                                   equivalents.
                                   See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                   indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                   Claim 2, supra page 25; discussion of Claim 4, supra page 32; discussion of Claim 5, supra page 39.

a fourth step of connecting with   The Accused Instrumentalities provide a fourth step of connecting with the internet network by switching
the internet network by            connection of the data communication terminal from the outdoor wireless internet network to the indoor
switching connection of the data   gateway and making wireless communications through the indoor gateway and an indoor wireless connection
communication terminal from        module.
the outdoor wireless internet      For example, the Accused Instrumentality connects with the internet network by switching connection of the
network to the indoor gateway      mobile device from the outdoor wireless network to the indoor gateway.
and making wireless
communications through the         Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
indoor gateway and an indoor       electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
wireless connection module;        roaming.201

                                                                                                                                                     66
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 77 of 164 PageID #: 4801




            An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
            Calling.”202




            This device includes an indoor wireless connection module and stores registered indoor system ID
            information.203

                                                                                                               67
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 78 of 164 PageID #: 4802




            The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
            connection module.204




                                                                                                            68
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 79 of 164 PageID #: 4803




                                                                                     69
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 80 of 164 PageID #: 4804




            For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
            networks to auto-join.”205




            The Apple iPhone may be connected with the indoor network.206



                                                                                                                   70
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 81 of 164 PageID #: 4805




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC.207




                                                                                                               71
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 82 of 164 PageID #: 4806




            The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.208




                                                                                                  72
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 83 of 164 PageID #: 4807




            The data communication terminals store registered indoor system ID information, such as a Wi-Fi network
            SSID.209 The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi
            network, if the registered indoor system ID information is received.210 For example, “[a]pps can set a
            combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
            connection to a network that matches the set params.”211
            Additionally and/or in the alternative, the Accused Instrumentality “seamlessly” transitions the voice or data
            signal from the outdoor 4G LTE cellular network to the Wi-Fi network to “[e]xtend[] coverage in areas where
                                                                                                                         73
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 84 of 164 PageID #: 4808

            no cellular network reaches.”212 And “when the device is in range of a reliable Wi-Fi network, Wi-Fi calls
            and cellular calls are similar in quality. In fact, T-Mobile is the only major national carrier to offer HD Voice
            on Wi-Fi, and VoLTE for crystal clear HD Voice quality.”213 Furthermore, “T-Mobile is pioneering a
            seamless handover between our LTE network and any available Wi-Fi connection so calls don’t drop between
            the two.”214
            For example, Defendants’ 4G LTE Network includes a PDN GW (Packet Data Network Gateway).215




            This is further illustrated by the 3GPP standards.216




                                                                                                                            74
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 85 of 164 PageID #: 4809




            The PDN GW is the point of interconnect between the EPC and external IP networks. IP traffic runs through
            the PDN GW. The PDN GW interfaces the 3GPP AAA Server to retrieve subscriber data stored in the HSS,
            including location information stored in the location register.217
            The PDN GW routes packets to and from the various packet data networks.218
            The PDN GW provides roaming for voice and data signals to the user by selecting the LTE (outdoor) network
            or Wi-Fi (indoor) network in accordance with the location of the data communication terminal.219




                                                                                                                    75
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 86 of 164 PageID #: 4810




                                                                                     76
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 87 of 164 PageID #: 4811




            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.220
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).221
            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.
            Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
            and operates in a fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “outdoor
            wireless internet network,” “indoor gateway,” or “indoor wireless connection module,” Defendants’ Accused
            Instrumentalities provide a substantial equivalent that differs from these features in only insubstantial ways.
            Defendants’ Accused Instrumentalities provide a voice/data communications network connecting and
            roaming system and service comprising substantially the same function (e.g., providing networks, network
            connections, and network information of a type found in and/or associated with the “indoors” or “outdoors”
            of homes or businesses), in substantially the same way (e.g., with shorter ranges and distances for “indoor”
            networks, and longer ranges and distances for “outdoor” networks), to achieve substantially the same result
            (e.g., seamless connectivity, better communication quality with a lower cost) as the invention claimed by the
            ʼ728 Patent. Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe these claim
            terms, they still infringe under the doctrine of equivalents.




                                                                                                                              77
                  Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 88 of 164 PageID #: 4812

                                  See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                  indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                  Claim 2, supra page 25; discussion of Claim 4, supra page 32; discussion of Claim 5, supra page 39.

a fifth step of, when the data    The Accused Instrumentalities provide a fifth step of, when the data provided from the internet network in
provided from the internet        accordance with location information stored in the location register are transferred to the indoor gateway,
network in accordance with        supplying the data communication terminal with the data through the indoor gateway and the indoor wireless
location information stored in    connection module.
the location register are         For example, the Accused Instrumentality supplies the mobile device, through the indoor gateway and
transferred to the indoor         through the indoor wireless connection module, with the data provided from the internet network in
gateway, supplying the data       accordance with location information stored in the location register.
communication terminal with
the data through the indoor       An indoor gateway wireless access point or node for connecting to a LAN and the internet with a wire, such
gateway and the indoor wireless   as a home or business gateway, router, “hotspot,” mesh-network node, or ad hoc network node. A Wi-Fi
connection module;                access point broadcasts indoor system ID information (e.g., network SSID), and makes wireless
                                  communications with the data communication terminal through the indoor wireless connection module.222




                                  The Wi-Fi Calling system and service can be used with “any available Wi-Fi connection.”223
                                  For example, Defendants provide a Wi-Fi Gateway and access to a network of nationwide Wi-Fi hotspots.224




                                  T-Mobile provides an indoor gateway, e.g., LTE Wi-Fi Gateway (TM-RTL0102), and Wi-Fi CellSpot Router
                                  (T-Mobile AC-1900), to its customers.225 Furthermore, T-Mobile’s indoor gateways may be connected to the
                                  internet via a wire, see, e.g., T-Mobile’s CellSpot “[r]equires a wired high-speed internet connection” and
                                  “[o]n the back the CellSpot has … one Gigabit WAN port (to connect to an Internet source, such as a
                                  broadband modem)”226


                                                                                                                                                 78
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 89 of 164 PageID #: 4813




            T-Mobile provides Wi-Fi hotspots (for internet).227
            T-Mobile provides Wi-Fi hotspots through Boingo Wireless (“Boingo”), “the Wi-Fi industry’s leading
            nationwide provider of software and services.”
                   With the new agreement, T-Mobile Hotspot and postpaid mobile broadband subscribers will
                   now have Wi-Fi access at no additional charge at 53 Boingo airport locations in the United States
                   and Canada, including major airports in the New York and Chicago metropolitan areas. The
                   expanded agreement also includes the Washington State Ferries in the Seattle area.

                   Similarly, Boingo subscribers will have continued Wi-Fi access at T-Mobile Hotspot airport
                   locations and expanded access at T-Mobile HotSpot airline club and hotel locations, including
                   the airline clubs of American Airlines, United Airlines, US Airways and Delta Airlines and
                   Hyatt hotels.

                   “Expanding our agreement with T-Mobile USA reinforces our commitment to delivering
                   customers seamless Wi-Fi access to a larger, collective footprint,” said Colby Goff, senior vice
                   president of strategy for Boingo Wireless. “We pride ourselves in listening to our customers and
                   giving them access to Wi-Fi when and where they need it. Boingo users can now enjoy
                   connectivity at airport lounges – a top request – and we welcome T-Mobile subscribers to our
                   airport and ferry networks.”228

            T-Mobile also provides Wi-Fi hotspot devices, including but not limited to: T9 Mobile Hotspot and Linkzone
            2.229
            T-Mobile provides Home Internet and Wi-Fi Services:230




                   T-Mobile and Sprint are now part of the same family. While T-Mobile is working to build a
                   combined network, the Sprint network continues to operate. Sprint customers’ traffic may be
                   carried in some areas by the T-Mobile network (e.g. where T-Mobile's network is available and
                                                                                                                       79
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 90 of 164 PageID #: 4814

                  Sprint’s is not). These Sprint customers will continue to experience the network management
                  practices disclosed on Sprint’s Open Internet page, but while on the T-Mobile network can
                  expect to experience the speeds and data prioritization disclosed on this page.

                  ...

                  Broadband Internet Access Services are subject to the T-Mobile Terms and Conditions at
                  https://www.t-mobile.com/responsibility/legal/terms-and-conditions. Specific information
                  about our Broadband Internet Access Services can be found under the heading "Using Our
                  Network" Certain uses of our network are also prohibited as described in our Terms and
                  Conditions under the heading "Examples of Permitted and Prohibited Uses of the Services and
                  Your Device." E-Rate and other government or enterprise customers' use of T-Mobile's
                  Broadband Internet Access Services may also be governed by an applicable government contract
                  or Major Account Agreement.231

                  Our wireless network is a shared resource, which we manage for the benefit of all of our
                  customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                  Certain activities and uses of our Services and your Device are permitted and others are not. If
                  you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                  rely on your agreement, that you intend it to be activated on our Service and will not resell or
                  modify the Device, or assist anyone doing so. Here are examples of permitted and prohibited
                  uses.

                  Permitted uses include:

                        •   Voice calls;

                        •   Web browsing;

                        •   Messaging;

                        •   Email;

                        •   Streaming music;

                        •   Uploading and downloading applications and content to and from the Internet or third
                            party stores;

                        •   Using applications and content without excessively contributing to network congestion;
                                                                                                                     80
                   Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 91 of 164 PageID #: 4815

                                                   and

                                               •   Tethering your Device to other non-harmful devices pursuant to the terms and conditions
                                                   and allotments of your Data Plan.232

                                    It is anticipated that discovery will provide further details of the features of this method step, including
                                    alternative configurations and functions, in the Accused Instrumentalities.
                                    Each data communication terminal, indoor gateway, and location register referenced herein is believed to
                                    comprise a structure and operates in a fashion that is the same or substantially similar.
                                    To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
                                    gateway” or “indoor wireless connection module,” Defendants’ Accused Instrumentalities provide a
                                    substantial equivalent that differs from these features in only insubstantial ways. Defendants’ Accused
                                    Instrumentalities provide a voice/data communications network connecting and roaming system and service
                                    comprising substantially the same function (e.g., providing networks, network connections, and network
                                    information of a type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in
                                    substantially the same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges
                                    and distances for “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity,
                                    better communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even
                                    if Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still infringe under
                                    the doctrine of equivalents.
                                    See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                    indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                    Claim 2, supra page 25; discussion of Claim 4, supra page 32; discussion of Claim 5, supra page 39.

a sixth step of going through       The Accused Instrumentalities provide a sixth step of going through authentication of an outdoor location of
authentication of an outdoor        the data communication terminal by the location register and storing the outdoor location into the location
location of the data                register when the indoor system ID information is not received.
communication terminal by the       For example, the Accused Instrumentality authenticates an outdoor location of the mobile device by the
location register and storing the   location register, and stores the outdoor location into the location register when the indoor system ID
outdoor location into the           information is not received.
location register when the
indoor system ID information is     Additionally and/or in the alternative, the location register in the Accused Instrumentality authenticates a data
not received; and                   communication terminal’s outdoor location and stores the outdoor location if the received indoor system ID
                                    information is not received.




                                                                                                                                                    81
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 92 of 164 PageID #: 4816

            The HSS (Home Subscriber Server) “is the master user database that supports the IMS network entities that
            handle the calls/sessions. It contains user profiles, performs authentication and authorization of the user, and
            can provide information about the physical location of user.”233
            Within the EPC, the HSS connects via SWx interface to the 3GPP AAA (Authentication, Authorization, and
            Accounting) Server, which enables other logical entities within the EPC to access the set of subscriber data
            stored in the HSS.234
            As one example, EAP (Extensible Authentication Protocol) is used by a 3GPP AAA server as provided by the
            Accused Instrumentalities such that a data communication terminal is registered and authenticated by the
            location register.235 As another example, encrypted tunnels are established between a data communication
            terminal and the EPC using IPsec, which creates a logical association between each terminal and the network,
            whereby the terminal is registered and authenticated by the location register.236
            The 3GPP standard illustrates this.237




                                                                                                                               82
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 93 of 164 PageID #: 4817

            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.238
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the PDN GW (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved Packet
            Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa interface; and
            Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication terminal updates
            the network about its location on a regular basis, such that the UE can access the network to make or receive
            calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor).239
            The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
            mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.240 There may be more than one GMLC.
            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.241

                                                                      HSS


                                              Subscription            Location
                                              information             information


                                     Sh


                                          D                  Gr/S6d                              S6a
                                                   C                                       Cx
                                AS
                                                                              Gc
                                                                                                       MME


                                 MSC Server    GMSC Server            SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”242
                                                                                                                         83
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 94 of 164 PageID #: 4818

            As another example, the HSS stores the “subscribed QoS profile.”243
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.244
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.245
            An APN is the label for the Wi-Fi access point.246
            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).247 T-Mobile uses that information, as well as other
            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.248
            Additionally and/or in the alternative, various forms of location information are provided by the Accused
            Instrumentalities, including but not limited to CID (Cell Identification) and TDOA (Time Difference of
            Arrival). Such location information is utilized in relation with various aspects of the Accused
            Instrumentalities, including but not limited to an E-SMLC (Enhanced Serving Mobile Location Center),
            MME (Mobility Management Entity), and GMLC (Gateway Mobile Location Center).249
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
            flow binding information, and/or IP flow information.250
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
            and/or HA (Home Agent).251
            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.252
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).253
            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.
            Each data communication terminal and location register referenced herein is believed to comprise a structure
            and operates in a fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “outdoor
            location” or “indoor system ID information,” Defendants’ Accused Instrumentalities provide a substantial
            equivalent that differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities
            provide a voice/data communications network connecting and roaming system and service comprising
            substantially the same function (e.g., providing networks, network connections, and network information of a
            type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the
            same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for
            “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity, better
            communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if
                                                                                                                           84
                  Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 95 of 164 PageID #: 4819

                                   Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still infringe under the
                                   doctrine of equivalents.
                                   See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                   indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                   Claim 2, supra page 25; discussion of Claim 4, supra page 32; discussion of Claim 5, supra page 39.

a seventh step of switching the    The Accused Instrumentalities provide a seventh step of switching the connection of the data communication
connection of the data             terminal from the indoor gateway to the outdoor wireless internet network and performing the first step again.
communication terminal from        For example, the Accused Instrumentality switches the connection of the mobile device from the indoor
the indoor gateway to the          gateway to the outdoor wireless internet network.
outdoor wireless internet
network and performing the first   Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
step again.                        electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                   roaming.254




                                   An exemplary or representative example is the Apple iPhone XR, which is marketed by Defendants as being
                                   compatible with its 4G and 4G LTE networks.255




                                                                                                                                                     85
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 96 of 164 PageID #: 4820




                                                                                     86
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 97 of 164 PageID #: 4821




                                                                                     87
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 98 of 164 PageID #: 4822




            The Apple iPhone may be connected with the outdoor wireless internet network, e.g., T-Mobile’s 4G or 4G
            LTE.256
            As another example, Defendants sell the Samsung Galaxy S20 FE 5G, which is also marketed by Defendants
            as being 5G capable but also compatible with their 4G and 4G LTE networks as well.257




                                                                                                                      88
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 99 of 164 PageID #: 4823




            For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.258




                                                                                                   89
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 100 of 164 PageID #: 4824




             The 4G LTE Network uses the 3GPP EPC (Evolved Packet Core) and Evolved UMTS Terrestrial Radio
             Access Network (E-UTRAN). The EPC/E-UTRAN architecture is designed to allow interworking between
             different access technologies and, in particular LTE and Wi-Fi. In this network architecture, the HSS (Home
             Subscriber Server) acts as a common database for all subscriber data.259
             If the registered indoor system ID information is not received, the terminal connects with the outdoor wireless
             internet network, such as T-Mobile’s cellular telephony system and service. For example, “[t]he primary
             responsibilities of this class are to: . . . Attempt to ‘fail over’ to another network when connectivity to a
             network is lost.”260 “The platform will ultimately decide on which network the device connects to.”261
             For example, Defendants’ 4G LTE Network includes a PDN GW (Packet Data Network Gateway).262




                                                                                                                           90
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 101 of 164 PageID #: 4825




             This is further illustrated by the 3GPP standards.263




                                                                                      91
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 102 of 164 PageID #: 4826




             The PDN GW is the point of interconnect between the EPC and external IP networks. IP traffic runs through
             the PDN GW. The PDN GW interfaces the 3GPP AAA Server to retrieve subscriber data stored in the HSS,
             including location information stored in the location register.264
             The PDN GW routes packets to and from the various packet data networks.265
             The PDN GW provides roaming for voice and data signals to the user by selecting the LTE (outdoor) network
             or Wi-Fi (indoor) network in accordance with the location of the data communication terminal.266




                                                                                                                     92
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 103 of 164 PageID #: 4827




                                                                                      93
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 104 of 164 PageID #: 4828




             The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
             contains user profiles, performs authentication and authorization of the user, and can provide information
             about the physical location of user.”267
             Within the EPC, the HSS connects over the SWx interface to the 3GPP AAA Server logical node, which
             enables other logical entities within the EPC to access the set of subscriber data stored in the HSS.268
             The 3GPP standard illustrates this.269




                                                                                                                              94
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 105 of 164 PageID #: 4829




             The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
             equipment interfacing the HSS over the SWx interface.270
             “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
             or “mobile station”).
             The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
             including the PDN-Gateway (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved
             Packet Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa
             interface; and Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication
             terminal updates the network about its location on a regular basis, such that the UE can access the network to
             make or receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor). 271
             The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
             mobile network. The GMLC performs registration authorization and requests routing information from the
             HSS.272 There may be more than one GMLC.

                                                                                                                              95
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 106 of 164 PageID #: 4830

             The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
             received through the indoor network or outdoor wireless internet network.273

                                                                        HSS


                                                Subscription            Location
                                                information             information


                                      Sh


                                           D                   Gr/S6d                              S6a
                                                     C                                       Cx
                                 AS
                                                                                Gc
                                                                                                         MME


                                  MSC Server     GMSC Server            SGSN          GGSN        CSCF


             The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
             used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
             includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
             access, such as for Wi-Fi networks. The data includes location information of the data communication
             terminal.
             For example, the HSS stores a “PDN Address.”274
             As another example, the HSS stores the “subscribed QoS profile.”275
             In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.276
             A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.277
             An APN is the label for the Wi-Fi access point.278
             Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
             its cell towers and the Global Positioning System (GPS).279 T-Mobile uses that information, as well as other
             usage and performance information also obtained from the network and user’s Device, to provide wireless
             voice and data services, and to maintain and improve the network and quality of service.280
             Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
             flow binding information, and/or IP flow information.281



                                                                                                                            96
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 107 of 164 PageID #: 4831

                                     Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
                                     and/or HA (Home Agent).282
                                     Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.283
                                     The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
                                     IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).284
                                     It is anticipated that discovery will provide further details of the features of this method step, including
                                     alternative configurations and functions, in the Accused Instrumentalities.
                                     Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
                                     and operates in a fashion that is the same or substantially similar.
                                     To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
                                     gateway” or “outdoor wireless internet network,” Defendants’ Accused Instrumentalities provide a substantial
                                     equivalent that differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities
                                     provide a voice/data communications network connecting and roaming system and service comprising
                                     substantially the same function (e.g., providing networks, network connections, and network information of a
                                     type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the
                                     same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for
                                     “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity, better
                                     communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if
                                     Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still infringe under the
                                     doctrine of equivalents.
                                     See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                     indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                     Claim 2, supra page 25; discussion of Claim 4, supra page 32; discussion of Claim 5, supra page 39.

13. The internet network             The Accused Instrumentalities provide the internet network connecting and roaming method, wherein the
connecting and roaming method        indoor location information stored in the location register including the indoor system ID information is
according to claim 12, wherein the   updated.
indoor location information stored   For example, the Accused Instrumentality comprises an internet network connecting and roaming method
in the location register including   according to claim 12, as discussed above, wherein the location information including the indoor system ID
the indoor system ID information     information (e.g., Wi-Fi Network SSID) stored in the location register is updated.
is updated.
                                     Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
                                     electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                     roaming.285


                                                                                                                                                       97
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 108 of 164 PageID #: 4832




             An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
             Calling.”286




             As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC.287

                                                                                                                98
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 109 of 164 PageID #: 4833




             The data communication terminal informs the location register that the terminal is located indoors by
             registering its location into the location register using a mobile IP if the registered indoor system ID
             information is received.
             For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.288


                                                                                                                        99
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 110 of 164 PageID #: 4834




             The 4G LTE Network uses the 3GPP EPC (Evolved Packet Core) and E-UTRAN (Evolved UMTS Terrestrial
             Radio Access Network). The EPC/E-UTRAN architecture is designed to allow interworking between
             different access technologies and, in particular LTE and Wi-Fi. In this network architecture, the HSS (Home
             Subscriber Server) acts as a common database for all subscriber data.289
             The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
             contains user profiles, performs authentication and authorization of the user, and can provide information
             about the physical location of user.”290
             Within the EPC, the HSS connects over the SWx interface to the 3GPP AAA Server logical node, which
             enables other logical entities within the EPC to access the set of subscriber data stored in the HSS.291
             The 3GPP standard illustrates this.292



                                                                                                                          100
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 111 of 164 PageID #: 4835




             The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
             equipment interfacing the HSS over the SWx interface.293
             “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
             or “mobile station”).
             The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
             including the PDN-Gateway (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved
             Packet Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa
             interface; and Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication
             terminal updates the network about its location on a regular basis, such that the UE can access the network to
             make or receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor). 294
             The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
             mobile network. The GMLC performs registration authorization and requests routing information from the
             HSS.295 There may be more than one GMLC.

                                                                                                                          101
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 112 of 164 PageID #: 4836

             The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
             received through the indoor network or outdoor wireless internet network.296

                                                                        HSS


                                                Subscription            Location
                                                information             information


                                      Sh


                                           D                   Gr/S6d                              S6a
                                                     C                                       Cx
                                 AS
                                                                                Gc
                                                                                                         MME


                                  MSC Server     GMSC Server            SGSN          GGSN        CSCF


             The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
             used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
             includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
             access, such as for Wi-Fi networks. The data includes location information of the data communication
             terminal.
             For example, the HSS stores a “PDN Address.”297
             As another example, the HSS stores the “subscribed QoS profile.”298
             In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.299
             A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.300
             An APN is the label for the Wi-Fi access point.301
             Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
             its cell towers and the Global Positioning System (GPS).302 T-Mobile uses that information, as well as other
             usage and performance information also obtained from the network and user’s Device, to provide wireless
             voice and data services, and to maintain and improve the network and quality of service.303
             As another example, various forms of location information are provided by the Accused Instrumentalities,
             including but not limited to CID (Cell Identification) and TDOA (Time Difference of Arrival). Such location
             information is utilized in relation with various aspects of the Accused Instrumentalities, including but not
             limited to an E-SMLC (Enhanced Serving Mobile Location Center), MME (Mobility Management Entity),
                                                                                                                        102
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 113 of 164 PageID #: 4837

             and GMLC (Gateway Mobile Location Center).304 As yet another example, this information can be registered
             using Mobile IP.305
             Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
             flow binding information, and/or IP flow information.306
             Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
             and/or HA (Home Agent).307
             Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.308
             The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
             IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).309
             It is anticipated that discovery will provide further details of the features of this method step, including
             alternative configurations and functions, in the Accused Instrumentalities.
             Each location register referenced herein is believed to comprise a structure and operates in a fashion that is
             the same or substantially similar.
             To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise “indoor location
             information” or “indoor system ID information,” Defendants’ Accused Instrumentalities provide a substantial
             equivalent that differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities
             provide a voice/data communications network connecting and roaming system and service comprising
             substantially the same function (e.g., providing networks, network connections, and network information of a
             type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the
             same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for
             “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity, better
             communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if
             Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still infringe under the
             doctrine of equivalents.
             See also discussion of Claim 12, supra page 46, e.g., regarding the second step, supra page 54, third step,
             supra page 62, and fifth step, supra page 78; see also discussion of Claim 1, supra page 1, e.g., regarding the
             location register, supra page 16; discussion of Claim 4, supra page 32; discussion of Claim 5, supra page 39.




                                                                                                                              103
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 114 of 164 PageID #: 4838

14. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the second step includes the step of comparing a plurality of indoor system ID informations
according to claim 12, wherein the   stored in the location register with the received indoor system ID information and determining whether the
second step includes the step of     received indoor system ID information is identical to any one of the stored indoor system ID informations.
comparing a plurality of indoor
                                     For example, the Accused Instrumentality comprises an internet network connecting and roaming method
system ID informations stored in
                                     according to claim 12, as discussed above, wherein the second step includes the step of comparing a plurality
the location register with the
                                     of indoor system ID informations stored in the location register with the received indoor system ID
received indoor system ID
                                     information and determining whether the received indoor system ID information is identical to any one of the
information and determining
                                     stored indoor system ID informations.
whether the received indoor
system ID information is identical   Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
to any one of the stored indoor      electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
system ID informations.              roaming.310




                                     An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
                                     Calling.”311




                                                                                                                                                  104
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 115 of 164 PageID #: 4839




             This device includes an indoor wireless connection module, such as a Wi-Fi chip, and stores registered indoor
             system ID information.312




                                                                                                                        105
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 116 of 164 PageID #: 4840

             This device compares a plurality of indoor system IDs with received indoor system IDs, and determines
             whether one or more of the received indoor system IDs matches any of the stored indoor system IDs.
             For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
             networks to auto-join.”313




             The device sets its own mode to one of an indoor communication mode and an outdoor communication mode
             depending whether the received indoor system ID information is equal to the stored indoor system ID
             information.314




                                                                                                                     106
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 117 of 164 PageID #: 4841




             For example, when the device is connected to Wi-Fi, the Wi-Fi Calling feature is enabled on the device, and a
             cellular connection is unavailable or poor, calls will be carried over Wi-Fi.315
             As another example, the Samsung Galaxy S20 FE G5 wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC,316 which includes a Wi-Fi modem indoor wireless connection module.317
             The device stores registered indoor system ID information, such as a Wi-Fi network SSIDs.318
             This device compares received indoor system ID information with the stored indoor system ID information.
             For example, “[a]pps can set a combination of network matching params: SSID Pattern . . . AND/OR BSSID
             Pattern . . . to trigger connection to a network that matches the set params.”319
             The device sets its own mode to one of an indoor communication mode and an outdoor communication mode
             depending whether the received indoor system ID information is equal to the stored indoor system ID
             information. For example, “[t]he primary responsibilities of this class are to: . . . Attempt to ‘fail over’ to
             another network when connectivity to a network is lost.”320 “The platform will ultimately decide on which
             network the device connects to.”321
             Each location register referenced herein is believed to comprise a structure and operates in a fashion that is
             the same or substantially similar.
             It is anticipated that discovery will provide further details of these features, including alternative
             configurations and components, in the Accused Instrumentalities.
             To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise “indoor system ID
             informations,” Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these
             features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data
                                                                                                                              107
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 118 of 164 PageID #: 4842

                                     communications network connecting and roaming system and service comprising substantially the same
                                     function (e.g., providing networks, network connections, and network information of a type found in and/or
                                     associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with
                                     shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor” networks),
                                     to achieve substantially the same result (e.g., seamless connectivity, better communication quality with a
                                     lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused
                                     Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
                                     equivalents.
                                     See also discussion of Claim 12, supra page 46, e.g., regarding the second step, supra page 54; see also
                                     discussion of Claim 1, supra page 1, e.g., regarding the location register, supra page 16, and router, supra
                                     page 21; discussion of Claim 2, supra page 25; discussion of Claim 4, supra page 32; discussion of Claim 5,
                                     supra page 39.

15. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 14, wherein the indoor wireless connection module is housed in the data communication terminal and
according to claim 14, wherein the   the indoor gateway, respectively.
indoor wireless connection module    For example, the Accused Instrumentality comprises an internet network connecting and roaming method
is housed in the data                according to claim 14, wherein the indoor wireless connection module is housed in the data communication
communication terminal and the       terminal.
indoor gateway, respectively.
                                     Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
                                     electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                     roaming.322




                                                                                                                                                  108
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 119 of 164 PageID #: 4843

             An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
             Calling.”323




             This device includes an indoor wireless connection module and stores registered indoor system ID
             information.324




                                                                                                                109
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 120 of 164 PageID #: 4844




             The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
             connection module.325




                                                                                                             110
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 121 of 164 PageID #: 4845




                                                                                      111
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 122 of 164 PageID #: 4846




             For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
             networks to auto-join.”326




             The Apple iPhone stores this information so that it may be connected with the indoor wireless connection
             module.327


                                                                                                                        112
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 123 of 164 PageID #: 4847




             As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC.328




                                                                                                                113
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 124 of 164 PageID #: 4848




             The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.329




                                                                                                   114
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 125 of 164 PageID #: 4849




             It is anticipated that discovery will provide further details regarding data communication terminals used, sold,
             offered, and/or provided by T-Mobile, including any alternative configurations and any corresponding
             structures in the Accused Instrumentalities.
             Additionally and/or in the alternative, the Accused Instrumentality comprises an internet network connecting
             and roaming method according to claim 14, wherein the indoor wireless connection module is housed in the
             indoor gateway.

                                                                                                                           115
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 126 of 164 PageID #: 4850

             An indoor gateway a wireless access point or node for connecting to a LAN and the internet with a wire, such
             as a home or business gateway, router, “hotspot,” mesh-network node, or ad hoc network node. A Wi-Fi
             access point broadcasts indoor system ID information (e.g., network SSID), and makes wireless
             communications with the data communication terminal through the indoor wireless connection module.330




             The Accused Instrumentality can be used with “any available Wi-Fi connection.”331
             For example, Defendants provide a Wi-Fi Gateway and access to a network of nationwide Wi-Fi hotspots.332




             T-Mobile provides an indoor gateway, e.g., LTE Wi-Fi Gateway (TM-RTL0102), and Wi-Fi CellSpot Router
             (T-Mobile AC-1900), to its customers.333 Furthermore, T-Mobile’s indoor gateways may be connected to the
             internet via a wire, see, e.g., T-Mobile’s CellSpot “[r]equires a wired high-speed internet connection” and
             “[o]n the back the CellSpot has … one Gigabit WAN port (to connect to an Internet source, such as a
             broadband modem)”334




             T-Mobile provides Wi-Fi hotspots (for internet).335
             T-Mobile provides Wi-Fi hotspots through Boingo Wireless (“Boingo”), “the Wi-Fi industry’s leading
             nationwide provider of software and services.”
                    With the new agreement, T-Mobile Hotspot and postpaid mobile broadband subscribers will
                    now have Wi-Fi access at no additional charge at 53 Boingo airport locations in the United States
                    and Canada, including major airports in the New York and Chicago metropolitan areas. The
                    expanded agreement also includes the Washington State Ferries in the Seattle area.

                                                                                                                        116
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 127 of 164 PageID #: 4851

                    Similarly, Boingo subscribers will have continued Wi-Fi access at T-Mobile Hotspot airport
                    locations and expanded access at T-Mobile HotSpot airline club and hotel locations, including
                    the airline clubs of American Airlines, United Airlines, US Airways and Delta Airlines and
                    Hyatt hotels.

                    “Expanding our agreement with T-Mobile USA reinforces our commitment to delivering
                    customers seamless Wi-Fi access to a larger, collective footprint,” said Colby Goff, senior vice
                    president of strategy for Boingo Wireless. “We pride ourselves in listening to our customers and
                    giving them access to Wi-Fi when and where they need it. Boingo users can now enjoy
                    connectivity at airport lounges – a top request – and we welcome T-Mobile subscribers to our
                    airport and ferry networks.”336

             T-Mobile also provides Wi-Fi hotspot devices, including but not limited to: T9 Mobile Hotspot and Linkzone
             2.337
             T-Mobile provides Home Internet and Wi-Fi Services:338




                    T-Mobile and Sprint are now part of the same family. While T-Mobile is working to build a
                    combined network, the Sprint network continues to operate. Sprint customers’ traffic may be
                    carried in some areas by the T-Mobile network (e.g. where T-Mobile's network is available and
                    Sprint’s is not). These Sprint customers will continue to experience the network management
                    practices disclosed on Sprint’s Open Internet page, but while on the T-Mobile network can
                    expect to experience the speeds and data prioritization disclosed on this page.

                    ...

                    Broadband Internet Access Services are subject to the T-Mobile Terms and Conditions at
                    https://www.t-mobile.com/responsibility/legal/terms-and-conditions. Specific information
                    about our Broadband Internet Access Services can be found under the heading "Using Our
                    Network" Certain uses of our network are also prohibited as described in our Terms and
                    Conditions under the heading "Examples of Permitted and Prohibited Uses of the Services and
                    Your Device." E-Rate and other government or enterprise customers' use of T-Mobile's
                    Broadband Internet Access Services may also be governed by an applicable government contract
                                                                                                                       117
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 128 of 164 PageID #: 4852

                    or Major Account Agreement.339

                    Our wireless network is a shared resource, which we manage for the benefit of all of our
                    customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                    Certain activities and uses of our Services and your Device are permitted and others are not. If
                    you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                    rely on your agreement, that you intend it to be activated on our Service and will not resell or
                    modify the Device, or assist anyone doing so. Here are examples of permitted and prohibited
                    uses.

                    Permitted uses include:

                        •   Voice calls;

                        •   Web browsing;

                        •   Messaging;

                        •   Email;

                        •   Streaming music;

                        •   Uploading and downloading applications and content to and from the Internet or third
                            party stores;

                        •   Using applications and content without excessively contributing to network congestion;
                            and

                        •   Tethering your Device to other non-harmful devices pursuant to the terms and conditions and
                            allotments of your Data Plan.340
             It is anticipated that discovery will provide further details regarding indoor gateways used, sold, offered,
             and/or provided by T-Mobile, including commercial gateway hardware, alternative configurations, and any
             corresponding structures in the Accused Instrumentalities.
             Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
             and operates in a fashion that is the same or substantially similar.
             To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
             gateway” or “indoor wireless connection module,” Defendants’ Accused Instrumentalities provide a
             substantial equivalent that differs from these features in only insubstantial ways. Defendants’ Accused
                                                                                                                            118
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 129 of 164 PageID #: 4853

                                     Instrumentalities provide a voice/data communications network connecting and roaming system and service
                                     comprising substantially the same function (e.g., providing networks, network connections, and network
                                     information of a type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in
                                     substantially the same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges
                                     and distances for “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity,
                                     better communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even
                                     if Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still infringe under
                                     the doctrine of equivalents.
                                     See also discussion of Claim 14, supra page 104; see also discussion of Claim 12, supra page 46, e.g.,
                                     regarding the fourth step, supra page 66, and fifth step, supra page 78; see also discussion of Claim 1, supra
                                     page 1, e.g., regarding the data communication terminal, supra page 4, and indoor gateway, supra page 13;
                                     discussion of Claim 9, supra page 44; discussion of Claim 10, supra page 44; discussion of Claim 11, supra
                                     page 45.

17. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the indoor wireless connection module is a wireless LAN connection module.
according to claim 12, wherein the   For example, the Accused Instrumentality provides numerous indoor gateway selections comprising an
indoor wireless connection module    indoor wireless connection module that is a wireless LAN connection module.341 Indoor gateways listed
is a wireless LAN connection         above with regard to claim 1 comprise an indoor wireless connection module that is a wireless LAN (i.e., Wi-
module.                              Fi) connection module (e.g., LTE Wi-Fi Gateway (TM-RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and
                                     T9 Mobile Hotspot).342
                                     Additionally and/or in the alternative, the Accused Instrumentality provides numerous data communication
                                     terminals comprising an indoor wireless connection module that is a wireless LAN connection module. Data
                                     communication terminals listed above with regard to claim 1 comprise an indoor wireless connection module
                                     that is a wireless LAN (i.e., Wi-Fi) connection module (e.g., Alcatel Go Flip 3; Joy Tab; Joy Tab Kids; Apple
                                     iPhone 12 Pro; iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11 Pro Max; iPhone XR; iPad Air;
                                     iPad 8th gen; iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen; iPad 7th gen; iPad Air 3rd gen; iPad
                                     mini; Motorola razr 5G; moto e; OnePlus 8T+ 5G; 8 5G; Samsung Galaxy S20 FE 5G; Note20 Ultra 5G; Z
                                     Fold2 5G; Note20 5G; A71 5G; A51 5G; S20 Ultra 5G; Z Flip 5G; A21; A11; A10e; S20 5G; S20+ 5G;
                                     Galaxy Tab S7 5G; Galaxy Tab S7+ 5G; Galaxy Tab A 8.4; and T-Mobile REVVL 5G; REVVL 4+; REVVL
                                     4.).343
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
                                     and operates in a fashion that is the same or substantially similar.

                                                                                                                                                  119
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 130 of 164 PageID #: 4854

                                     See also discussion of Claim 12, supra page 46, e.g., regarding the fourth step, supra page 66, and fifth step,
                                     supra page 78; see also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal,
                                     supra page 4, and indoor gateway, supra page 13; discussion of Claim 9, supra page 44; discussion of Claim
                                     10, supra page 44.

18. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the indoor gateway is an internet communication equipment connected with either a wired
according to claim 17, wherein the   or wireless LAN.
indoor gateway is an internet        For example, the Accused Instrumentality provides numerous indoor gateways which are internet
communication equipment              communication equipment connected with either wired or wireless LAN. Indoor gateways listed above with
connected with either a wired or     regard to claim 1 are internet communication equipment (i.e., capable of supporting communication of data,
wireless LAN.                        voice, and the like at short range), and are connected with either a wired or wireless LAN (e.g., LTE Wi-Fi
                                     Gateway (TM-RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and T9 Mobile Hotspot).344
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     Each indoor gateway referenced herein is believed to comprise a structure and operates in a fashion that is the
                                     same or substantially similar.
                                     See also discussion of Claim 17, supra page 119; see also discussion of Claim 12, supra page 46, e.g.,
                                     regarding the fourth step, supra page 66, and fifth step, supra page 78; see also discussion of Claim 1, supra
                                     page 1, e.g., regarding the indoor gateway, supra page 13; discussion of Claim 9, supra page 44; discussion
                                     of Claim 10, supra page 44.

19. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the indoor wireless connection module is a wireless packet communication connection
according to claim 12, wherein the   module.
indoor wireless connection module    For example, the Accused Instrumentality provides numerous indoor gateways comprising a wireless packet
is a wireless packet                 communication connection module. Indoor gateways listed above with regard to claim 1 include modules for
communication connection             wireless packet communication connections such as wireless internet and/or wireless LAN (e.g., LTE Wi-Fi
module.                              Gateway (TM-RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and T9 Mobile Hotspot).345
                                     Additionally and/or in the alternative, the Accused Instrumentality provides numerous data communication
                                     terminals comprising a wireless packet communication connection module. Data communication terminals
                                     listed above with regard to claim 1 include modules for wireless packet communication connections such as
                                     wireless mobile broadband and wireless LAN (e.g., Alcatel Go Flip 3; Joy Tab; Joy Tab Kids; Apple iPhone
                                     12 Pro; iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11 Pro Max; iPhone XR; iPad Air; iPad 8th
                                     gen; iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen; iPad 7th gen; iPad Air 3rd gen; iPad mini;
                                     Motorola razr 5G; moto e; OnePlus 8T+ 5G; 8 5G; Samsung Galaxy S20 FE 5G; Note20 Ultra 5G; Z Fold2
                                                                                                                                                  120
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 131 of 164 PageID #: 4855

                                     5G; Note20 5G; A71 5G; A51 5G; S20 Ultra 5G; Z Flip 5G; A21; A11; A10e; S20 5G; S20+ 5G; Galaxy Tab
                                     S7 5G; Galaxy Tab S7+ 5G; Galaxy Tab A 8.4; and T-Mobile REVVL 5G; REVVL 4+; REVVL 4.).346
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
                                     and operates in a fashion that is the same or substantially similar.
                                     See also discussion of Claim 12, supra page 46, e.g., regarding the fourth step, supra page 66, and fifth step,
                                     supra page 78; see also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal,
                                     supra page 4, and indoor gateway, supra page 13; discussion of Claim 9, supra page 44; discussion of Claim
                                     10, supra page 44; discussion of Claim 11, supra page 45.

20. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the second step is performed in the course of the internet communication service.
according to claim 12, wherein the   For example, the Accused Instrumentality provides an internet network connecting and roaming method
second step is performed in the      according to claim 12, wherein the second step is performed in the course of the internet communication
course of the internet               service.
communication service.
                                     An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
                                     Calling.”347




                                                                                                                                                  121
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 132 of 164 PageID #: 4856




             This device includes an “indoor” wireless connection module and stores registered indoor system ID
             information.348




                                                                                                                  122
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 133 of 164 PageID #: 4857

             The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
             connection module.349




                                                                                                             123
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 134 of 164 PageID #: 4858




                                                                                      124
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 135 of 164 PageID #: 4859




             For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
             networks to auto-join.”350




             The Apple iPhone stores this information so that it may be connected with the indoor network if the
             registered indoor system ID information is received and by connecting with the outdoor wireless internet
             network if the registered indoor system ID information is not received.351
                                                                                                                        125
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 136 of 164 PageID #: 4860




             As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC.352




                                                                                                                126
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 137 of 164 PageID #: 4861




             The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.353




                                                                                                   127
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 138 of 164 PageID #: 4862




             The data communication terminals store registered indoor system ID information, such as a Wi-Fi network
             SSID.354 The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi
             network, if the registered indoor system ID information is received.355 For example, “[a]pps can set a
             combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
             connection to a network that matches the set params.”356
             If the registered indoor system ID information is not received, the terminal connects with the outdoor wireless
             internet network, such as T-Mobile cellular telephony system and service. For example, “[t]he primary
                                                                                                                          128
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 139 of 164 PageID #: 4863

             responsibilities of this class are to: . . . Attempt to ‘fail over’ to another network when connectivity to a
             network is lost.”357 “The platform will ultimately decide on which network the device connects to.”358
             For example, Defendants’ Wi-Fi Calling system works automatically once enabled, and can connect anytime
             one connects to a Wi-Fi network. 359




             According to Defendants, once Wi-Fi Calling is setup, the users’ smartphone can be set to use the strongest
             signal, i.e., Wi-Fi or cellular.360




             It is anticipated that discovery will provide further details of the features of this method step, including
             alternative configurations and functions, in the Accused Instrumentalities.
             Each data communication terminal and location register referenced herein is believed to comprise a structure
             and operates in a fashion that is the same or substantially similar.
             See also discussion of Claim 12, supra page 46, e.g., regarding the first step, supra page 49, and second step,
             supra page 54; see also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal,

                                                                                                                             129
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 140 of 164 PageID #: 4864

                                     supra page 4, location register, supra page 16, and router, supra page 21; discussion of Claim 2, supra page
                                     25; discussion of Claim 4, supra page 32; discussion of Claim 5, supra page 39.

21. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the second step is performed after completion of the internet communication service.
according to claim 12, wherein the   For example, the Accused Instrumentality provides an internet network connecting and roaming method
second step is performed after       according to claim 12, wherein the second step is performed after completion of the internet communication
completion of the internet           service.
communication service.
                                     For example, Defendants’ Wi-Fi Calling system works automatically once enabled, and can connect anytime
                                     one connects to a Wi-Fi network. 361




                                     According to Defendants, once Wi-Fi Calling is setup, the users’ smartphone can be set to use the strongest
                                     signal, i.e., Wi-Fi or cellular.362




                                                                                                                                                    130
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 141 of 164 PageID #: 4865

             An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
             Calling.”363




             This device includes an “indoor” wireless connection module, and stores registered indoor system ID
             information.364




                                                                                                                   131
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 142 of 164 PageID #: 4866




             The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
             connection module.365




                                                                                                             132
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 143 of 164 PageID #: 4867




                                                                                      133
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 144 of 164 PageID #: 4868




             For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
             networks to auto-join.”366




             The Apple iPhone stores this information so that it may be connected with the indoor network if the
             registered indoor system ID information is received and by connecting with the outdoor wireless internet
             network if the registered indoor system ID information is not received.367

                                                                                                                        134
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 145 of 164 PageID #: 4869




             As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC.368




                                                                                                                135
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 146 of 164 PageID #: 4870




             The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.369




                                                                                                   136
Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 147 of 164 PageID #: 4871




             The data communication terminals store registered indoor system ID information, such as a Wi-Fi network
             SSID.370 The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi
             network, if the registered indoor system ID information is received.371 For example, “[a]pps can set a
             combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
             connection to a network that matches the set params.”372
             If the registered indoor system ID information is not received, the terminal connects with the outdoor wireless
             internet network, such as T-Mobile’s cellular telephony system and service. For example, “[t]he primary
                                                                                                                          137
                       Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 148 of 164 PageID #: 4872

                                      responsibilities of this class are to: . . . Attempt to ‘fail over’ to another network when connectivity to a
                                      network is lost.”373 “The platform will ultimately decide on which network the device connects to.”374
                                      It is anticipated that discovery will provide further details of the features of this method step, including
                                      alternative configurations and functions, in the Accused Instrumentalities.
                                      Each data communication terminal and location register referenced herein is believed to comprise a structure
                                      and operates in a fashion that is the same or substantially similar.
                                      See also discussion of Claim 12, supra page 46, e.g., regarding the first step, supra page 49, and second step,
                                      supra page 54; see also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal,
                                      supra page 4, location register, supra page 16, and router, supra page 21; discussion of Claim 2, supra page
                                      25; discussion of Claim 4, supra page 32; discussion of Claim 5, supra page 39.

1
 KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/offers/wifi-
calling-wifi-extenders).
2
    Id.
3
    Id.
4
    KAIFI_0004430 (Magnus Olsson, et al., EPC and 4G Packet Networks, Driving the Mobile Broadband Revolution, ELSEVIER (2d ed. 2012)), at 41.
5
 KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41; see also supra note 1 (“You can also choose whether to make Wi-Fi
Calling your preferred mode of calling (default), or use cellular for voice calls whenever strong cellular service is available.”).
6
    Id.
7
 KAIFI_0054224 - KAIFI_0054236] (Terms and Conditions, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/responsibility/legal/terms-and-conditions).
8
  KAIFI_0054237 - KAIFI_0054241 (Binge on Streaming Video, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/offers/binge-on-
streaming-video); KAIFI_0054242 - KAIFI_0054244] (Unlimited Video Streaming with Binge On, T-Mobile (last visited Oct. 20, 2020),
https://www.t-mobile.com/support/plans-features/unlimited-video-streaming-with-binge-on); see also supra note 1.
9
 See KAIFI_0054245 - KAIFI_0054248 (America’s Largest 5G Network, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/coverage/4g-lte-5g-networks); KAIFI_0054249 - KAIFI_0054250 (5G & 4G LTE Coverage Map, T-Mobile (last visited Oct. 20, 2020),
https://www.t-mobile.com/coverage/coverage-map).
10
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
11
 KAIFI_0054251 - KAIFI_0054253 (Wi-Fi Calling from T-Mobile, T-Mobile (last visited Oct. 20, 2020), https://www.t-
mobile.com/support/coverage/wi-fi-calling-from-t-mobile).
12
  KAIFI_0054274 - KAIFI_0054275 (Apple iPhone 12 Pro, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/apple-
iphone-12-pro?sku=194252036440); KAIFI_0054296 - KAIFI_0054297 (Apple iPhone 12, T-Mobile (last visited Oct. 28, 2020), https://www.t-
                                                                                                                                                      138
                    Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 149 of 164 PageID #: 4873


mobile.com/cell-phone/apple-iphone-12?sku=194252028124); KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile (last
visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-s20-fe-5g?sku=610214666376); KAIFI_0054322 - KAIFI_0054323
(OnePlus 8T+ 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/oneplus-8t-plus-5g?sku=610214665409);
KAIFI_0054324 - KAIFI_0054325 (Apple iPhone SE, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/apple-iphone-
se?sku=190199503458); KAIFI_0054326 - KAIFI_0054327 (Samsung Galaxy Note20 Ultra 5G, T-Mobile (last visited Oct. 28, 2020),
https://www.t-mobile.com/cell-phone/samsung-galaxy-note20-ultra-5g?sku=610214665355); KAIFI_0054328 - KAIFI_0054329 (Motorola razr 5G,
T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/motorola-razr-5g?sku=610214665225); KAIFI_0054330 -
KAIFI_0054331 (T-Mobile REVVL 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/t-mobile-revvl-
5g?sku=610214664839); KAIFI_0054332 - KAIFI_0054333 (Samsung Galaxy Z Fold2 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/samsung-galaxy-z-fold2-5g?sku=610214666161); KAIFI_0054254 - KAIFI_0054255 (T-Mobile REVVL 4+, T-Mobile (last
visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/t-mobile-revvl-4-plus?sku=610214664846); KAIFI_0054256 - KAIFI_0054257 (T-
Mobile REVVL 4, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/t-mobile-revvl-4?sku=610214665959);
KAIFI_0054258 - KAIFI_0054259 (OnePlus 8 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/oneplus-8-
5g?sku=610214663818); KAIFI_0054260 - KAIFI_0054261 (Samsung Galaxy Note20 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/samsung-galaxy-note20-5g?sku=610214665294); KAIFI_0054262 - KAIFI_0054263 (Samsung Galaxy A71 5G, T-Mobile
(last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-a71-5g?sku=610214664426); KAIFI_0054264 - KAIFI_0054265
(Samsung Galaxy A51 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-a51-
5g?sku=610214664747); KAIFI_0054266 - KAIFI_0054267 (Motorola moto e, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/motorola-moto-e?sku=610214663436); KAIFI_0054268 - KAIFI_0054269 (Apple iPhone 11, T-Mobile (last visited Oct. 28,
2020), https://www.t-mobile.com/cell-phone/apple-iphone-11?sku=190199219991); KAIFI_0054270 - KAIFI_0054271 (Samsung Galaxy S20 Ultra
5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-s20-ultra-5g?sku=610214663320); KAIFI_0054272
- KAIFI_0054273 (Samsung Galaxy Z Flip 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-z-flip-
5g?sku=610214665980); KAIFI_0054276 - KAIFI_0054277 (Apple iPhone 11 Pro, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/apple-iphone-11-pro?sku=190199388093); KAIFI_0054278 - KAIFI_0054279 (Apple iPhone 11 Pro Max, T-Mobile (last
visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/apple-iphone-11-pro-max?sku=190199380349); KAIFI_0054280 - KAIFI_0054281
(Apple iPhone XR, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/apple-iphone-xr?sku=194252139929);
KAIFI_0054282 - KAIFI_0054283 (Samsung Galaxy A21, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-
galaxy-a21?sku=610214664358); KAIFI_0054284 - KAIFI_0054285 (Samsung Galaxy A11, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/samsung-galaxy-a11?sku=610214664372); KAIFI_0054286 - KAIFI_0054287 (Samsung Galaxy A10e, T-Mobile (last
visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-a10e?sku=610214661180); KAIFI_0054288 - KAIFI_0054289
(Samsung Galaxy S20 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-s20-5g?sku=610214663405);
KAIFI_0054290 - KAIFI_0054291 (Samsung Galaxy S20+ 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-
phone/samsung-galaxy-s20-plus-5g?sku=610214663351); KAIFI_0054292 - KAIFI_0054293 (Alcatel Go Flip 3, T-Mobile (last visited Oct. 28,
2020), https://www.t-mobile.com/cell-phone/alcatel-go-flip-3?sku=610214661463); KAIFI_0054294 - KAIFI_0054295 (Apple iPad Air, T-Mobile
(last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-air?sku=190199791770); KAIFI_0054298 - KAIFI_0054299 (Apple iPad
8th gen, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-8th-gen?sku=190199810549); KAIFI_0054300 -
KAIFI_0054301 (Samsung Galaxy Tab S7 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/samsung-galaxy-tab-s7-
5g?sku=610214666079); KAIFI_0054302 - KAIFI_0054303 (Samsung Galaxy Tab S7+ 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-
                                                                                                                                         139
                       Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 150 of 164 PageID #: 4874


mobile.com/tablet/samsung-galaxy-tab-s7-plus-5g?sku=610214666062); KAIFI_0054304 - KAIFI_0054305 (Apple iPad Pro 11-inch 2nd gen, T-
Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-pro-11-inch-2nd-gen?sku=190199657298); KAIFI_0054306 -
KAIFI_0054307 (Apple iPad Pro 12.9-inch 4th gen, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-pro-12-9-
inch-4th-gen?sku=190199657915); KAIFI_0054308 - KAIFI_0054309 (Apple iPad 7th gen, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/tablet/apple-ipad-7th-gen?sku=190199250260); KAIFI_0054310 - KAIFI_0054311 (Apple New iPad mini, T-Mobile (last visited Oct.
28, 2020), https://www.t-mobile.com/tablet/apple-new-ipad-mini?sku=190199072305); KAIFI_0054312 - KAIFI_0054313 (Apple iPad Air 3rd Gen,
T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-air-3rd-gen?sku=190199088436); KAIFI_0054314 -
KAIFI_0054315 (Alcatel Joy TabTM Kids, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/alcatel-joy-tab-
kids?sku=610214662712); KAIFI_0054316 - KAIFI_0054317 (Samsung Galaxy Tab A 8.4, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/tablet/samsung-galaxy-tab-a-8-4?sku=610214704696); KAIFI_0054320 - KAIFI_0054321 (Alcatel Joy TabTM, T-Mobile (last visited
Oct. 28, 2020), https://www.t-mobile.com/tablet/alcatel-joy-tab?sku=610214661333).
13
     KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE (Apr. 3, 2019), https://support.apple.com/en-us/HT203032).
14
     KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE (Mar. 31, 2019), https://support.apple.com/en-us/HT202639).
15
  KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12 ; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT (last visited Oct. 20, 2020), https://www.ifixit.com/Teardown/iPhone+XR+Teardown/114123).
16
     KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE (Nov. 9, 2017), https://support.apple.com/en-us/HT202831).
17
  See KAIFI_0054342 - KAIFI_0054343 (Wi-Fi Calling on a Corporate Network, T-Mobile (last visited Oct. 20, 2020), https://www.t-
mobile.com/support/coverage/wi-fi-calling-on-a-corporate-network); KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile),
supra note 1.
18
     KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
19
   KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, Qualcomm (last visited Oct. 21, 2020),
https://www.qualcomm.com/products/snapdragon-865-5g-mobile-platform).
20
     WifiManager, ANDROID DEVELOPERS (last visited Aug. 28, 2019), https://developer.android.com/reference/android/net/wifi/WifiManager.
21
     Id.
22
   WifiNetworkSpecifier, ANDROID DEVELOPERS (last visited Aug. 28, 2019),
https://developer.android.com/reference/android/net/wifi/WifiNetworkSpecifier; see also Wi-Fi Infrastructure Features, ANDROID DEVELOPERS (last
visited Aug. 28, 2019), https://source.android.com/devices/tech/connect/wifi-infrastructure (“The list of available network rating providers is
available to the user . . . . The user may select one or none of them. If none are available or selected, the Connect to open networks feature is
disabled.”).
23
   ConnectivityManager, ANDROID DEVELOPERS (last visited Aug. 28, 2019),
https://developer.android.com/reference/android/net/ConnectivityManager.html; see also What Is Smart Network Switching?, SAMSUNG (Apr. 11,
2019), https://www.samsung.com/au/support/mobile-devices/what-is-smart-network-switching/ (“The Smart Network switch enables your device to
switch from an unstable Wifi network to use Mobile Data.”).
                                                                                                                                               140
                          Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 151 of 164 PageID #: 4875

24
     WifiManager, ANDROID DEVELOPERS, supra note 20.
25
     See supra note 12.
26
   KAIFI_0000101 (What Is an Access Point and How Is It Different from a Range Extender?, LINKSYS (last visited Aug. 28, 2019),
https://www.linksys.com/us/r/resource-center/what-is-a-wifi-access-point/).
27
     KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
28
   KAIFI_0054349 - KAIFI_0054350 (T-Home Internet FAQs, T-Mobile (last visited Oct. 21, 2020), https://www.t-mobile.com/isp/FAQs);
KAIFI_0054351 - KAIFI_0054352 (Airport Wi-Fi at LAX, T-Mobile (last visited Oct. 21, 2020), https://www.t-mobile.com/support/plans-
features/airport-wi-fi-at-lax); KAIFI_0054353 - KAIFI_0054354 (Gogo In-Flight Wi-Fi and Texting Included, T-Mobile (last visited Oct. 21, 2020),
https://www.t-mobile.com/offers/gogo-inflight); KAIFI_0054355 (Boingo Expands Wi-Fi Roaming Agreement with T-Mobile USA, Business Wire
(last visited Oct. 21, 2020), https://www.businesswire.com/news/home/20101201005625/en/Boingo-Expands-Wi-Fi-Roaming-Agreement-with-T-
Mobile-USA).
29
     KAIFI_0054349 - KAIFI_0054350 (T-Home Internet FAQs, T-Mobile), supra note 28.
30
   Id.; KAIFI_0054356 (How to configure Quality of Service T-Mobile LTE Wi-Fi Gateway TM-RTL0102, T-Mobile (last visited Oct. 21, 2020),
https://www.t-mobile.com/support/tutorials?page=device/t-mobile/lte-wi-fi-gateway-tm-rtl0102/topic/expert-settings/how-to-configure-quality-of-
service/1); KAIFI_0054357 - KAIFI_0054362 (Web User Interface: T-Mobile LTE Wi-Fi Gateway, T-Mobile (last visited Oct. 21, 2020),
https://www.t-mobile.com/support/devices/web-user-interface-t-mobile-lte-wi-fi-gateway); KAIFI_0054363 - KAIFI_0054367 (Wi-Fi CellSpot
Router Setup & Help, T-Mobile (last visited, Oct. 22, 2020), https://www.t-mobile.com/support/coverage/wi-fi-cellspot-router-setup-andamp-help);
KAIFI_0054368 - KAIFI_0054372 (T-Mobile (AC-1900) by ASUS Wireless AC-1900 Dual-Band Gigabit Router, Walmart.com (last visited Oct. 22,
2020), https://www.walmart.com/ip/t-mobile-ac-1900-by-asus-wireless-ac1900-dual-band-gigabit-router-aiprotection-with-trend-micro-for-
complete-network-security/839102688).
31
  KAIFI_0054373 - KAIFI_0054375 (Now get Wi-Fi that works like a T-Mobile tower, T-Mobile (last visited Oct. 26, 2020), https://www.t-
mobile.com/business/coverage/wi-fi-calling-wifi-extenders); KAIFI_0054376 - KAIFI_0054380 (T-Mobile Personal CellSpot Review, CNet (last
visited Oct. 26, 2020), https://www.cnet.com/reviews/t-mobile-personal-cellspot-review/).
32
  KAIFI_0054353 - KAIFI_0054354 (Gogo In-Flight Wi-Fi and Texting Included, T-Mobile), supra note 28; KAIFI_0054355 (Boingo Expands Wi-
Fi Roaming Agreement with T-Mobile USA, Business Wire), supra note 28.
33
     KAIFI_0054355 (Boingo Expands Wi-Fi Roaming Agreement with T-Mobile USA, Business Wire), supra note 28.
34
   KAIFI_0054381 - KAIFI_0054382 (Franklin T9 Mobile Hotspot, T-Mobile (last visited Oct. 21, 2020), https://www.t-mobile.com/tablet/franklin-
t9-mobile-hotspot?sku=610214660763); KAIFI_0054383 - KAIFI_0054384 (Alcatel Linkzone 2, T-Mobile (last visited Oct. 22, 2020),
https://www.t-mobile.com/tablet/alcatel-linkzone-2?sku=610214663740);
35
     KAIFI_0054349 - KAIFI_0054350 (T-Home Internet FAQs, T-Mobile), supra note 28.
36
 KAIFI_0054385 - KAIFI_0054394 (Policies Open Internet, T-Mobile (last visited Oct. 21, 2020), https://www.t-
mobile.com/responsibility/consumer-info/policies/internet-service).
37
     KAIFI_0054224 - KAIFI_0054236 (Terms and Conditions, T-Mobile), supra note 7.                                                            141
                         Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 152 of 164 PageID #: 4876

38
 KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile (last visited Oct. 21, 2020), https://www.t-mobile.com/support/coverage/t-
mobile-network).
39
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
40
   KAIFI_0001830 (Stefano Giola, Understanding the Home Subscriber Server (HSS) Sh Interface, ORACLE (last visited Aug. 28, 2019),
https://www.oracle.com/technetwork/testcontent/home-subscriber-server-083038.html).
41
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
42
     KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
43
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
44
     Id. at 121.
45
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 345.
46
     See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
47
     KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
48
     Id.
49
     Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
50
   KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS (last visited Aug. 28, 2019),
https://www.netmanias.com/en/post/techdocs/7246/lte/lte-ip-address-allocation-schemes-i-basic).
51
     KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
52
 KAIFI_0054397 - KAIFI_0054439 (In the Matter of T-Mobile USA, Inc., Notice of Apparent Liability and Forfeiture and Admonishment, File No.:
EB-TCD-18-00027702, FCC (Feb. 28, 2020), available at: https://docs.fcc.gov/public/attachments/FCC-20-27A1.pdf), at 6.
53
     Id.
54
     See KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 46, 340–48.
55
     See, e.g., id., at 109–114, 138–146, 173–175, 448–454.
56
     See, e.g., id., at 382–385, 462–467.
57
     See supra note 9.
58
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
59
     KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
60
     Id.
61
     Id.
                                                                                                                                         142
                          Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 153 of 164 PageID #: 4877

62
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41, Fig. 2.16.
63
     KAIFI_0001089 (3GPP TS 23.402, Release 15), Figure 4.2.2-1.
64
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
65
  KAIFI_0001827 (Frédéric Firmin, The Evolved Packet Core, 3GPP (last visited Aug. 28, 2019), http://www.3gpp.org/technologies/keywords-
acronyms/100-the-evolved-packet-core).
66
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at Figs. 6.3–6.5.
67
     See supra note 9.
68
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
69
     See supra note 12.
70
     KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
71
     KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
72
     KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
73
     KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
74
     KAIFI_0054251 - KAIFI_0054253 (Wi-Fi Calling from T-Mobile, T-Mobile), supra note 11.
75
     KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
76
     KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
77
     See supra note 20.
78
     See supra note 22.
79
     See supra note 23.
80
     See supra notes 20, 23.
81
     See supra note 12.
82
     KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
83
     KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
84
     KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
85
     KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
86
     See supra note 20.
87
     See supra note 12.
                                                                                                                                           143
                          Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 154 of 164 PageID #: 4878

88
     KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
89
     KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
90
     KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 8.
91
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
92
     KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 40.
93
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
94
     KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
95
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
96
     Id. at 121.
97
     Id. at 345.
98
     See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
99
     KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
100
      Id.
101
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
102
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 50.
103
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
104
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note52.
105
      Id.
106
      See KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 46, 340–48.
107
      See, e.g., id. at 105–07.
108
      See, e.g., id. at 109–114, 138–146, 173–175, 448–454.
109
      See, e.g., id. at 382–385, 462–467.
110
      See supra note 9.
111
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
112
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 40.
113
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
114
      See, e.g., id. at 140, 170–82.                                                                                            144
                              Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 155 of 164 PageID #: 4879

115
      See, e.g., id. at 43.
116
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
117
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
118
      Id. at 121.
119
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 345.
120
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
121
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
122
      Id.
123
      Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
124
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 50.
125
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
126
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 52.
127
      Id.
128
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 109–114, 138–146, 173–175, 448–454.
129
      See, e.g., id. at 382–385, 462–467.
130
      See supra note 9.
131
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
132
      KAIFI_0001854 (Olivier Hersent, IP Telephony: Deploying VoIP Protocols & IMS Infrastructure (2d ed. 2011)), at 288–98.
133
      KAIFI_0001522 (3GPP TS 29.279, Release 9 (Jan. 2010)) § 3.1.
134
      See supra page 13.
135
      See supra note 28, 29, and 30.
136
      Supra note 1.
137
   KAIFI_0054440 (T-Mobile Home Internet, T-Mobile (last visited Oct. 24, 2020), https://www.t-mobile.com/support/content/dam/t-mobile/c2-
archives/2020/t-mobile-home-internet).
138
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
139
      Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
140
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 50.
                                                                                                                                             145
                           Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 156 of 164 PageID #: 4880

141
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
142
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 109–114, 138–146, 173–175, 448–454.
143
      See, e.g., id. at 382–385, 462–467.
144
      See supra note 9.
145
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
146
      See supra page 13.
147
      KAIFI_0007165 (ʼ728 Patent), at 9:1–2.
148
      See supra page 13.
149
      See supra page 13.
150
      See supra page 4.
151
      See supra page 13.
152
      See supra page 13.
153
      See supra page 4.
154
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
155
      Id.
156
      Id.
157
      See supra note 4.
158
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41.
159
      Id.
160
      KAIFI_0054224 - KAIFI_0054236 (Terms and Conditions, T-Mobile), supra note 7.
161
      See supra note 8.
162
      See supra note 9.
163
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
164
      See supra note 12.
165
   KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
166
      See id.
                                                                                                                                 146
                              Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 157 of 164 PageID #: 4881

167
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
168
      KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 38.
169
      See supra note 12.
170
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
171
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
172
   KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile ), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
173
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
174
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
175
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
176
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
177
      See supra note 20.
178
      Id.
179
      See supra note 22.
180
      KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 38.
181
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
182
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 40.
183
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
184
      See, e.g., id. at 140, 170–82.
185
      See, e.g., id. at 43.
186
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
187
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
188
      Id. at 121.
189
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 345.
190
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
191
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
192
      Id.
                                                                                                                                   147
                           Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 158 of 164 PageID #: 4882

193
      Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
194
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 50.
195
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
196
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 52.
197
      Id.
198
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 109–114, 138–146, 173–175, 448–454.
199
      See, e.g., id. at 382–385, 462–467.
200
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
201
      See supra note 12.
202
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
203
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
204
   KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12 KAIFI_0054334 - KAIFI_0054341 (iPhone X Teardown,
IFIXIT), supra note 15.
205
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
206
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
207
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
208
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, Qualcomm), supra note 19.
209
      See supra note 20.
210
      Id.
211
      See supra note 22.
212
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
213
      Id.
214
      Id.
215
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41, Fig. 2.16.
216
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
217
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
218
      KAIFI_0001827 (Firmin, The Evolved Packet Core, 3GPP), supra note 65.
                                                                                                                                148
                              Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 159 of 164 PageID #: 4883

219
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at Figs. 6.3–6.5.
220
      See supra note 9.
221
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
222
      KAIFI_0000101 (What Is an Access Point and How Is It Different from a Range Extender?, LINKSYS), supra note 26.
223
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
224
      See supra note 28.
225
      Supra note 30.
226
   KAIFI_0054373 - KAIFI_0054375 (Now get Wi-Fi that works like a T-Mobile tower, T-Mobile); KAIFI_0054376 - KAIFI_0054380 (T-Mobile
Personal CellSpot Review, CNet), supra note 31.
227
      Supra note 32.
228
      Supra note 33.
229
      Supra note 34.
230
      Supra note 35.
231
      Supra note 36.
232
      Supra note 37.
233
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 40.
234
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
235
      See, e.g., id. at 140, 170–82.
236
      See, e.g., id. at 43.
237
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
238
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
239
      Id. at 121.
240
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 345.
241
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
242
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
243
      Id.
244
      Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
                                                                                                                                   149
                           Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 160 of 164 PageID #: 4884

245
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 50.
246
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
247
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 52.
248
      Id.
249
      See KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 46, 340–48.
250
      See, e.g., id. at 109–114, 138–146, 173–175, 448–454.
251
      See, e.g., id. at 382–385, 462–467.
252
      See supra note 9.
253
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
254
      See supra note 12.
255
   KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
256
      See id.
257
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
258
      KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 38.
259
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
260
      See supra note 23.
261
      See supra note 20.
262
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41, Fig. 2.16.
263
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
264
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
265
      KAIFI_0001827 (Firmin, The Evolved Packet Core, 3GPP), supra note 65.
266
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at Figs. 6.3–6.5.
267
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 40.
268
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
269
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
270
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
                                                                                                                                  150
                           Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 161 of 164 PageID #: 4885

271
      Id. at 121.
272
      Id. at 345.
273
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
274
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
275
      Id.
276
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
277
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 50.
278
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
279
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 52.
280
      Id.
281
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 109–114, 138–146, 173–175, 448–454.
282
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 382–385, 462–467.
283
      See supra note 9.
284
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
285
      See supra note 12.
286
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
287
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
288
      KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 38.
289
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
290
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 40.
291
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
292
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
293
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
294
      Id. at 121.
295
      Id. at 345.
296
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
297
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.                                                                             151
                           Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 162 of 164 PageID #: 4886

298
      Id.
299
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
300
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 50.
301
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
302
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 52.
303
      Id.
304
      See KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 46, 340–48.
305
      See, e.g., id. at 105–07.
306
      See, e.g., id. at 109–114, 138–146, 173–175, 448–454.
307
      See, e.g., id. at 382–385, 462–467.
308
      See supra note 9.
309
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
310
      See supra note 12.
311
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
312
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
313
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
314
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
315
      Id.
316
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
317
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, Qualcomm), supra note 19.
318
      See supra note 20.
319
      See supra note 22.
320
      See supra note 23.
321
      See supra notes 20, 23.
322
      See supra note 12.
323
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
324
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.                               152
                           Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 163 of 164 PageID #: 4887

325
      KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
326
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
327
      See KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
328
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
329
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
330
      KAIFI_0000101 (What Is an Access Point and How Is It Different from a Range Extender?, LINKSYS), supra note 26.
331
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
332
      See supra note 28.
333
      Supra note 30.
334
   KAIFI_0054373 - KAIFI_0054375 (Now get Wi-Fi that works like a T-Mobile tower, T-Mobile); KAIFI_0054376 - KAIFI_0054380 (T-Mobile
Personal CellSpot Review, CNet), supra note 31.
335
      Supra note 32.
336
      Supra note 33.
337
      Supra note 34.
338
      Supra note 35.
339
      Supra note 36.
340
      Supra note 37.
341
      See supra page 12.
342
      See supra page 12.
343
      See supra page 4.
344
      See supra page 12.
345
      See supra page 12.
346
      See supra page 4.
347
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
348
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
349
   KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.                                                                                                              153
                           Case 2:20-cv-00281-JRG Document 113-2 Filed 03/22/21 Page 164 of 164 PageID #: 4888

350
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
351
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
352
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
353
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
354
      See supra note 20.
355
      Id.
356
      See supra note 22;.
357
      See supra note 23.
358
      See supra note 20.
359
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
360
      Id.
361
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
362
      Id.
363
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
364
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
365
      KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
366
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
367
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
368
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note12.
369
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
370
      See supra note 20.
371
      Id.
372
      See supra note 22.
373
      See supra note 23.
374
      See supra note 20.

                                                                                                                                     154
